         Case 8-19-76260-ast        Doc 160       Filed 10/16/19        Entered 10/16/19 09:33:37


LOEB & LOEB LLP
Schuyler G. Carroll
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

3URSRVHG&RXQVHOWRWKH'HEWRUV
DQG'HEWRUVLQ3RVVHVVLRQ

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


                                                        )      Chapter 11
                                                        )
                                                        )      Case No. 19-76260
                                                        )      Case No. 19-76263
In re:                                                  )      Case No. 19-76267
                                                        )      Case No. 19-76268
Absolut Facilities Management, LLC, et al.              )      Case No. 19-76269
                                                        )      Case No. 19-76270
                          Debtors.1                     )      Case No. 19-76271
                                                        )      Case No. 19-76272
                                                        )
                                                        )      (Jointly Administered)


                   SCHEDULE OF ASSETS AND LIABILITIES FOR
              ABSOLUT CENTER FOR NURSING AND REHABILITATION AT
                       WESTFIELD, LLC (CASE NO. 19-76272)




          1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
         Case 8-19-76260-ast         Doc 160        Filed 10/16/19        Entered 10/16/19 09:33:37




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                          )     Chapter 11
                                                          )
                                                          )     Case No. 19-76260-ast
                                                          )     Case No. 19-76263-ast
In re:                                                    )     Case No. 19-76267-ast
                                                          )     Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                )     Case No. 19-76269-ast
                                                          )     Case No. 19-76270-ast
                          Debtors. 1                      )     Case No. 19-76271-ast
                                                          )     Case No. 19-76272-ast
                                                          )
                                                          )     (Jointly Administered)
                                                          )

                 GLOBAL NOTES, METHODOLOGY AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                                                  Introduction

        Absolut Facilities Management, LLC and its affiliated debtors and debtors-in-possession
(collectively, the “Debtors”) with the assistance of their advisors, have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs
(the “Statements,” and together with the Schedules, the “Schedules and Statements”) with
the United States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy
Court”), pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”)
and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
       These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
Schedules of Assets and Liabilities and Statement of Financial Affairs (the “Global Notes”)
pertain to, are incorporated by reference in, and comprise an integral part of each Debtor’s
Schedules and Statements. The Global Notes should be referred to, considered, and reviewed in
connection with any review of the Schedules and Statements.
        The Schedules and Statements do not purport to represent financial statements prepared
in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
nor are they intended to be fully reconciled with the financial statements of each Debtor (whether

1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).


18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 160     Filed 10/16/19      Entered 10/16/19 09:33:37




publicly filed or otherwise). Additionally, the Schedules and Statements contain unaudited
information that is subject to further review and potential adjustment, and reflect the Debtors’
reasonable efforts to report the assets and liabilities of each Debtor on an unconsolidated basis.
       In preparing the Schedules and Statements, the Debtors relied upon information derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
information, inadvertent errors or omissions, as well as the discovery of conflicting, revised, or
subsequent information, may cause a material change to the Schedules and Statements.
        The Debtors and their officers, employees, agents, attorneys, and financial advisors do not
guarantee or warrant the accuracy or completeness of the data that is provided in the Schedules
and Statements and shall not be liable for any loss or injury arising out of or caused in whole or
in part by the acts, omissions, whether negligent or otherwise, in procuring, compiling,
collecting, interpreting, reporting, communicating or delivering the information contained in the
Schedules and Statements. Except as expressly required by the Bankruptcy Code, the Debtors
and their officers, employees, agents, attorneys and financial advisors expressly do not undertake
any obligation to update, modify, revise, or re-categorize the information provided in the
Schedules and Statements or to notify any third party should the information be updated, modified,
revised, or re-categorized. The Debtors, on behalf of themselves, their officers, employees, agents
and advisors disclaim any liability to any third party arising out of or related to the information
contained in the Schedules and Statements and reserve all rights with respect thereto.
        The Schedules and Statements have been signed by an authorized representative of each
of the Debtors. In reviewing and signing the Schedules and Statements, this representative relied
upon the efforts, statements and representations of the Debtors’ other personnel and professionals.
The representative has not (and could not have) personally verified the accuracy of each such
statement and representation, including, for example and without limitation, statements and
representations concerning amounts owed to creditors and their addresses.
                          Global Notes and Overview of Methodology
 1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete
    and accurate Schedules and Statements; however, inadvertent errors or omissions may exist.
    The Debtors reserve all rights to amend or supplement the Schedules and Statements from
    time to time, in all respects, as may be necessary or appropriate, including, without
    limitation, the right to amend the Schedules and Statements with respect to any claim
    (“Claim”) description, designation, or Debtor against which the Claim is asserted; dispute
    or otherwise assert offsets or defenses to any Claim reflected in the Schedules and
    Statements as to amount, liability, priority, status, or classification; subsequently designate
    any Claim as “disputed,” “contingent,” or “unliquidated;” or object to the extent, validity,
    enforceability, priority, or avoidability of any Claim. Any failure to designate a Claim in
    the Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
    constitute an admission by the Debtors that such Claim or amount is not “disputed,”
    “contingent,” or “unliquidated.” Listing a Claim does not constitute an admission of
    liability by the Debtor against which the Claim is listed or against any of the Debtors.
    Furthermore, nothing contained in the Schedules and Statements shall constitute a waiver
    of rights with respect to the Debtors’ chapter 11 cases, including, without limitation,
    issues involving Claims, substantive consolidation, defenses, equitable subordination,


18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 160     Filed 10/16/19      Entered 10/16/19 09:33:37




      recharacterization, and/or causes of action arising under the provisions of chapter 5 of the
      Bankruptcy Code, and any other relevant non- bankruptcy laws to recover assets or avoid
      transfers. Any specific reservation of rights contained elsewhere in the Global Notes
      does not limit in any respect the general reservation of rights contained in this paragraph.
      Notwithstanding the foregoing, the Debtors shall not be required to update the Schedules
      and Statements.
      The listing in the Schedules or Statements (including, without limitation, Schedule
      A/B, Schedule E/F or Statement 4) by the Debtors of any obligation between a Debtor and
      another Debtor is a statement of what appears in the Debtors’ books and records and does
      not reflect any admission or conclusion of the Debtors regarding whether such amount would
      be allowed as a Claim or how such obligations may be classified and/or characterized in a
      plan of reorganization or by the Bankruptcy Court.
 2. Description of Cases and “as of” Information Date. On September 10, 2019 (the
    “Petition Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the
    Bankruptcy Code. The Debtors are operating their businesses and managing their properties
    as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
    On September 20, 2019, the Bankruptcy Court entered an order directing procedural
    consolidation and joint administration of the Debtors’ chapter 11 cases [Docket No. 48].
      The asset information provided in the Schedules and Statements, except as otherwise
      noted, represents the asset data of the Debtors as of September 10, 2019.
 3. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
    an inefficient use of estate assets for the Debtors to obtain current market valuations for
    all of their assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and
    Statements reflect net book values as of the close of business on September 10, 2019, in
    the Debtors’ books and records. Additionally, because the book values of certain assets,
    may materially differ from their fair market values, they may be listed as undetermined
    amounts as of the Petition Date. Furthermore, as applicable, assets that have fully
    depreciated or were expensed for accounting purposes may not appear in the Schedules
    and Statements if they have no net book value.
 4. Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
    characterize, classify, categorize, or designate certain Claims, assets, executory contracts,
    unexpired leases, and other items reported in the Schedules and Statements, the Debtors
    may, nevertheless, have improperly characterized, classified, categorized, designated, or
    omitted certain items due to, among other things, the complexity and size of the Debtors’
    businesses.     Accordingly, the Debtors reserve all of their rights to recharacterize,
    reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
    Statements at a later time as is necessary, to the extent appropriate or to the extent additional
    information becomes available, including, without limitation, whether contracts or leases
    listed herein were deemed executory or unexpired as of the Petition Date and remain
    executory and unexpired postpetition, whether claims are secured or unsecured or whether
    claims are entitled to priority or no priority.
 5. Real Property and Personal Property–Leased. In the ordinary course of their businesses,
    the Debtors leased real property and various articles of personal property, including,
    fixtures, and equipment, from certain third-party lessors. The Debtors have made

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 160     Filed 10/16/19     Entered 10/16/19 09:33:37




      reasonable efforts to list all such leases in the Schedules and Statements. The Debtors
      have made reasonable efforts to include lease obligations on Schedule D (secured debt) to
      the extent applicable and to the extent the lessor filed a UCC-1. However, nothing in the
      Schedules or Statements is or shall be construed as an admission or determination as to
      the legal status of any lease (including whether to assume and assign or reject such lease
      or whether it is a true lease or properly designated as a financing arrangement).
 6. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between
    the prepetition and post-petition periods based on the information and research
    conducted in connection with the preparation of the Schedules and Statements. As
    additional information becomes available and further research is conducted, the allocation
    of liabilities between the prepetition and post-petition periods may change.
      The liabilities listed on the Schedules do not reflect any analysis of Claims under section
      503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their rights
      to dispute or challenge the validity of any asserted Claims under section 503(b)(9) of
      the Bankruptcy Code or the characterization of the structure of any such transaction
      or any document or instrument related to any creditor’s Claim.
      The Debtors have excluded certain categories of assets, tax accruals, and liabilities from
      the Schedules and Statements, including, without limitation, goodwill, accrued salaries,
      certain employee benefit accruals, and deferred gains. In addition, certain immaterial
      assets and liabilities may have been excluded.
      The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
      outstanding Claims on a post-petition basis. Prepetition liabilities which have been paid
      post-petition have been excluded from the Schedules and Statements. To the extent the
      Debtors pay any of the claims listed in the Schedules and Statements pursuant to any orders
      entered by the Bankruptcy Court, the Debtors reserve all rights to amend and supplement
      the Schedules and Statements and take other action, such as filing claims objections, as is
      necessary and appropriate to avoid overpayment or duplicate payment for such liabilities.
 7. Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
    “insiders” to include the following: (a) directors; (b) equity holders holding 1% or more of
    the equity interest of the Debtor entities; and (c) relatives of any of the foregoing (to the
    extent known by the Debtors). Entities listed as “insiders” have been included for
    informational purposes and their inclusion shall not constitute an admission that those
    entities are insiders for purposes of section 101(31) of the Bankruptcy Code.
 8. Intercompany and Other Transactions. For certain reporting and internal accounting
    purposes, the Debtors record certain intercompany receivables and payables. Receivables
    and payables among the Debtors are reported as assets on Schedule A/B or liabilities on
    Schedule E/F part 2, as appropriate (collectively, the “Intercompany Claims”).
    Intercompany receivables reported on Schedule A/B 77 and Intercompany claims reported
    on Schedule E/F, part 2, are reported as of August 31, 2019. While the Debtors have used
    commercially reasonable efforts to ensure that the proper intercompany balance is attributed
    to each legal entity, the Debtors and their estates reserve all rights to amend the
    Intercompany Claims in the Schedules and Statements, including, without limitation, to
    change the characterization, classification, categorization or designation of such claims,
    including, but not limited to, the right to assert that any or all Intercompany Claims are, in

18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 160     Filed 10/16/19      Entered 10/16/19 09:33:37




      fact, consolidated or otherwise properly assets or liabilities of a different Debtor entity.
      Although separate Schedules and Statements have been prepared and filed for each of the
      Debtors, certain of the information set forth in the Schedules and Statements has been
      prepared on a consolidated basis. As a result, the Schedules and Statements may not reflect
      all intercompany activity.
 9. Executory Contracts and Unexpired Leases. Although the Debtors made diligent
    attempts to attribute executory contracts and unexpired leases to their rightful Debtors,
    in certain instances, the Debtors may have inadvertently failed to do so due to the
    complexity and size of the Debtors’ businesses.
      Moreover, other than real property leases reported in Schedule A/B 55, the Debtors have
      not necessarily set forth executory contracts and unexpired leases as assets in the Schedules
      and Statements, even though these contracts and leases may have some value to the
      Debtors’ estates. The Debtors’ executory contracts and unexpired leases have been set forth
      in Schedule G.
 10. Materialman’s/Mechanic’s Liens. The assets listed in the Schedules and Statements are
     presented without consideration of any materialman’s or mechanic’s liens.
 11. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b) Schedule
     E/F part 1 as “priority,” (c) Schedule E/F part 2 as “unsecured,” or (d) Schedule G as
     “executory” or “unexpired,” does not constitute an admission by the Debtors of the
     legal rights of the Claimant, or a waiver of the Debtors’ rights to recharacterize or reclassify
     such Claims, or contracts or leases, to file claim objections in respect of same, or to exercise
     their rights to setoff against or other rights with respect to such Claims.
 12. Claims Description. Schedules D and E/F permit each Debtor to designate a Claim
     as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
     given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
     does not constitute an admission by that Debtor that such amount is not “disputed,”
     “contingent,” or “unliquidated,” or that such Claim is not subject to objection. Moreover,
     listing a Claim does not constitute an admission of liability by the Debtors.
 13. Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
     may not have listed all of their causes of action or potential causes of action against third-
     parties as assets in the Schedules and Statements, including, without limitation, causes of
     actions arising under the provisions of chapter 5 of the Bankruptcy Code and any other
     relevant non-bankruptcy laws to recover assets or avoid transfers. The Debtors reserve all
     of their rights with respect to any cause of action (including avoidance actions),
     controversy, right of setoff, cross-Claim, counter-Claim, or recoupment and any Claim on
     contracts or for breaches of duties imposed by law or in equity, demand, right, action,
     lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense,
     power, privilege, license, and franchise of any kind or character whatsoever, known,
     unknown, fixed or contingent, matured or unmatured, suspected or unsuspected,
     liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
     directly or derivatively, whether arising before, on, or after the Petition Date, in contract
     or in tort, in law, or in equity, or pursuant to any other theory of law (collectively,
     “Causes of Action”) they may have, and neither these Global Notes nor the Schedules and
     Statements shall be deemed a waiver of any Claims or Causes of Action or in any way

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 160     Filed 10/16/19      Entered 10/16/19 09:33:37




      prejudice or impair the assertion of such Claims or Causes of Action.
 14. Summary of Significant Reporting Policies. The following is a summary of significant
     reporting policies:
                 a.     Undetermined Amounts. The description of an amount
                        as “unknown,” “TBD” or “undetermined” is not
                        intended to reflect upon the materiality of such amount.

                 b.     Totals. All totals that are included in the Schedules and
                        Statements represent totals of all known amounts. To
                        the extent there are unknown or undetermined amounts,
                        the actual total may be different than the listed total.
                 c.     Liens. Property and equipment listed in the Schedules
                        and Statements are presented without consideration of any
                        liens that may attach (or have attached) to such
                        property and equipment.

 15. Estimates and Assumptions. Because of the timing of the filings, management was
     required to make certain estimates and assumptions that affected the reported amounts
     of these assets and liabilities. Actual amounts could differ from those estimates, perhaps
     materially.
 16. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
 17. Intercompany. The listing in the Schedules or Statements (including, without limitation,
     Schedule A/B or Schedule E/F) by the Debtors of any obligation between a Debtor
     and another Debtor is a statement of what appears in the Debtors’ books and records and
     does not reflect any admission or conclusion of the Debtors regarding whether such amount
     would be allowed as a Claim or how such obligations may be classified and/or
     characterized in a plan of reorganization or by the Bankruptcy Court.
 18. Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary course
     of business. Offsets in the ordinary course can result from various items, including, without
     limitation, intercompany transactions, pricing discrepancies, returns, refunds, warranties,
     debit memos, credits, and other disputes between the Debtors and their suppliers and/or
     customers. These offsets and other similar rights are consistent with the ordinary course
     of business in the Debtors’ industry and are not tracked separately. Therefore, although
     such offsets and other similar rights may have been accounted for when certain amounts
     were included in the Schedules, offsets are not independently accounted for, and as such,
     are or may be excluded from the Debtors’ Schedules and Statements.
 19. Resident Names and Addresses. Resident and guardian names and addresses have been
     removed from the entries listed on the Schedules and Statements and have been replaced
     with reference to a unique resident number. Such redacted information is available upon
     entry of an order by the Bankruptcy Court authorizing the production of such redacted
     information.
 20. Global Notes Control. If the Schedules and Statements differ from these Global Notes,
     the Global Notes shall control.


18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 160     Filed 10/16/19    Entered 10/16/19 09:33:37




                   Specific Disclosures with Respect to the Debtors’ Schedules
 Schedule A/B. All values set forth in Schedule A/B reflect the book value of the Debtors’ assets
 as of September 10, 2019, unless otherwise noted below. Other than real property leases
 reported on Schedule A/B 55, the Debtors have not included leases and contracts on Schedule
 A/B. Leases and contracts are listed on Schedule G.

          Schedule A/B 3. Cash values held in financial accounts are listed on Schedule A/B 3
          as of September 10, 2019. Details with respect to the Debtors’ cash management
          system and bank accounts are provided in the Debtors’ Emergency Motion for Interim
          and Final Orders (I) Authorizing the Debtors to (A) Continue Using their Cash
          Management System and (B) Maintain Existing Bank Accounts and Business Forms;
          (II) Waiving Certain Deposit Guidelines; and (III) Granting Related Relief [Docket No.
          11] (the “Cash Management Motion”).
          Schedule A/B 11. Accounts receivable do not include intercompany receivables.
          Intercompany receivables are reported on Schedule A/B 77.
          Schedule A/B 15. Ownership interests in subsidiaries have been listed in Schedules
          A/B 15 as an undetermined amount because the fair market value of such ownership
          is dependent on numerous variables and factors and likely differs significantly from
          their net book value.
          Schedule A/B 55. The Debtors do not own any real property. The Debtors have also
          listed their real property leases in Schedule A/B 55, along with the Debtors leasehold
          improvements, if any.
          Schedule A/B 63. The Debtors maintain a resident database/list. The amount is listed
          as undetermined because the fair market value of such ownership cannot be
          determined.
          Schedule A/B 74 & 75. In the ordinary course of their businesses, the Debtors may have
          accrued, or may subsequently accrue, certain rights to counter-Claims, setoffs, refunds,
          or warranty Claims. Additionally, certain of the Debtors may be a party to pending
          litigation in which the Debtors have asserted, or may assert, Claims as a plaintiff or
          counter-Claims as a defendant. Because such Claims are unknown to the Debtors and
          not quantifiable as of the Petition Date, they are not listed on Schedule A/B 74 or 75.
          The Debtors’ failure to list any contingent and/or unliquidated claim held by the
          Debtors in response to these questions shall not constitute a waiver, release,
          relinquishment, or forfeiture of such claim.
 Schedule D. The Claims listed on Schedule D arose or were incurred on various dates;
 a determination of the date upon which each Claim arose or was incurred would be
 unduly burdensome and cost prohibitive. Accordingly, not all such dates are included. All
 Claims listed on Schedule D, however, appear to have been incurred before the Petition Date.
 Reference to the applicable loan agreements and related documents is necessary for a complete
 description of the collateral and the nature, extent, and priority of liens. Nothing in the
 Global Notes or the Schedules and Statements shall be deemed a modification or
 interpretation of the terms of such agreements. Except as specifically stated on Schedule D,

18271345.1
233620-10001
      Case 8-19-76260-ast        Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37




 real property lessors, utility companies, and other parties that may hold security deposits
 have not been listed on Schedule D. Nothing herein shall be construed as an admission by the
 Debtors of the legal rights of the Claimant or a waiver of the Debtors’ rights to recharacterize
 or reclassify such Claim or contract, including by filing a claim objection or adversary
 proceeding in respect of same.
 Moreover, the Debtors have not included on Schedule D parties that may believe their Claims
 are secured through setoff rights, letters of credit, surety bonds, or inchoate statutory lien rights.
 Schedule E/F part 2. The Debtors have used reasonable efforts to report all general unsecured
 Claims against the Debtors on Schedule E/F part 2, based upon the Debtors’ books and records
 as of the Petition Date.
 Determining the date upon which each Claim on Schedule E/F part 2 was incurred or arose
 would be unduly burdensome and cost prohibitive and, therefore, the Debtors do not list a
 date for each Claim listed on Schedule E/F part 2. Furthermore, claims listed on Schedule E/F
 part 2 may have been aggregated by unique creditor name and remit to address and may include
 several dates of incurrence for the aggregate balance listed.
 Schedule E/F part 2 contains information regarding pending litigation involving the Debtors.
 The dollar amount of potential Claims associated with any such pending litigation is listed as
 “undetermined” and marked as contingent, unliquidated, and disputed in the Schedules
 and Statements. Some of the litigation Claims listed on Schedule E/F may be subject to
 subordination pursuant to section 510 of the Bankruptcy Code. Schedule E/F part 2 may also
 include potential or threatened litigation claims. Any information contained in Schedule E/F
 part 2 with respect to such potential litigation shall not be a binding representation of the
 Debtors’ liabilities with respect to any of the potential suits and proceedings included therein.
 The Debtors expressly incorporate by reference into Schedule E/F part 2 all parties to pending
 litigation listed in the Debtors’ Statements 7, as contingent, unliquidated, and disputed claims,
 to the extent not already listed on Schedule E/F part 2.
 Schedule E/F part 2 reflects the prepetition amounts owing to counterparties to executory
 contracts and unexpired leases.     Such prepetition amounts, however, may be paid in
 connection with the assumption, or assumption and assignment, of executory contracts or
 unexpired leases. Additionally, Schedule E/F part 2 does not include potential rejection
 damage Claims, if any, of the counterparties to executory contracts and unexpired leases that
 may be rejected.
 Schedule G. Certain information, such as the contact information of the counter-party, may
 not be included where such information could not be obtained using the Debtors’ reasonable
 efforts. Listing or omitting a contract or agreement on Schedule G does not constitute an
 admission that such contract or agreement is or is not an executory contract or unexpired lease,
 was in effect on the Petition Date, or is valid or enforceable. Certain of the leases and contracts
 listed on Schedule G may contain certain renewal options, guarantees of payment,
 indemnifications, options to purchase, rights of first refusal, and other miscellaneous rights.
 Such rights, powers, duties, and obligations are not set forth separately on Schedule G.
 Certain confidentiality and non-disclosure agreements may not be listed on Schedule
 G.



18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 160      Filed 10/16/19     Entered 10/16/19 09:33:37




 Certain of the contracts and agreements listed on Schedule G may consist of several parts,
 including, purchase orders, amendments, restatements, waivers, letters, and other documents
 that may not be listed on Schedule G or that may be listed as a single entry. In some cases, the
 same supplier or provider may appear multiple times on Schedule G. This multiple listing is
 intended to reflect distinct agreements between the applicable Debtor and such supplier or
 provider. The Debtors expressly reserve their rights to challenge whether such related
 materials constitute an executory contract, a single contract or agreement, or multiple, severable
 or separate contracts.
 The contracts, agreements, and leases listed on Schedule G may have expired, have been
 terminated or may have been modified, amended, or supplemented from time to time by
 various amendments, restatements, waivers, estoppel certificates, letters, memoranda and
 other documents, instruments, and agreements that may not be listed therein despite the
 Debtors’ use of reasonable efforts to identify such documents. Further, unless otherwise
 specified on Schedule G, each executory contract or unexpired lease listed thereon shall
 include all exhibits, schedules, riders, modifications, declarations, amendments, supplements,
 attachments, restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract or unexpired
 lease, without respect to whether such agreement, instrument, or other document is listed
 thereon.
 In addition, the Debtors may have entered into various other types of agreements in the ordinary
 course of their businesses, such as subordination, nondisturbance, and attornment agreements,
 supplemental agreements, settlement agreements, amendments/letter agreements, title
 agreements and confidentiality agreements. Such documents may not be set forth on Schedule
 G. Certain of the executory agreements may not have been memorialized and could be subject
 to dispute. Executory agreements that are oral in nature have not been included on the Schedule
 G.
 Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors
 or guarantors under the prepetition debt facilities are listed as Co-Debtors on Schedule H.
 The Debtors may not have identified certain guarantees associated with the Debtors’ executory
 contracts, unexpired leases, secured financings, debt instruments, and other such agreements.
 In the ordinary course of their businesses, the Debtors may be involved in pending or threatened
 litigation. These matters may involve multiple plaintiffs and defendants, some or all of whom
 may assert cross-Claims and counter-Claims against other parties. Because the Debtors have
 treated all such Claims as contingent, disputed, or unliquidated, such Claims have not been
 set forth individually on Schedule H. Litigation matters can be found on each Debtor’s
 Schedule E/F part 2 and Statement 7, as applicable.
                  Specific Disclosures with Respect to the Debtors’ Statements
 Statement 3. Statement 3 includes any disbursement or other transfer made by the Debtors
 within 90 days before the Petition Date except for those made to insiders (which payments
 appear in response to Statement question 4), employees, and bankruptcy professionals (which
 payments appear in Statement 11 and include any retainers paid to bankruptcy professionals).
 The amounts listed in Statement 3 reflect the Debtors’ disbursements netted against any check
 level detail; thus, to the extent a disbursement was made to pay for multiple invoices, only
 one entry has been listed on Statement 3.

18271345.1
233620-10001
      Case 8-19-76260-ast       Doc 160     Filed 10/16/19      Entered 10/16/19 09:33:37




 Statement 4. Statement 4 accounts for a respective Debtor’s intercompany transactions, as
 well as other transfers to insiders as applicable. With respect to individuals, the amounts listed
 reflect the universe of payments and transfers to such individuals including compensation,
 bonus (if any), expense reimbursement, relocation reimbursement, and/or severance.
 Amounts paid on behalf of such employee for certain life and disability coverage, which
 coverage is provided to all of the Debtors’ employees, has not been included.
 Statement 5.    Statement 5 excludes goods returned in the ordinary course of
 business.
 Statement 7. Any information contained in Statement 7 shall not be a binding representation
 of the Debtors’ liabilities with respect to any of the suits and proceedings identified therein.
 Statement 10. The Debtors occasionally incur losses for a variety of reasons, including theft
 and property damage. The Debtors, however, may not have records of all such losses if
 such losses do not have a material impact on the Debtors’ businesses or are not reported for
 insurance purposes.
 Statement 11. Out of an abundance of caution, the Debtors have included payments to all
 professionals who have rendered any advice related the Debtors’ bankruptcy proceedings
 in Statement 11. However, it is possible that the disclosed fees also relate to other, non-
 bankruptcy related services, and may include services rendered to other parties.
 Statement 26d. The Debtors have provided financial statements in the ordinary course of their
 businesses to numerous financial institutions, creditors, and other parties within two years
 immediately before the Petition Date. Considering the number of such recipients and the
 possibility that such information may have been shared with parties without the Debtors’
 knowledge or consent or subject to confidentiality agreements, the Debtors have not disclosed
 any parties that may have received such financial statements for the purposes of Statement
 26d.
 Statement 30. Unless otherwise indicated in a Debtor’s specific response to Statement 30,
 the Debtors have included a comprehensive response to Statement 30 in Statement 4.




18271345.1
233620-10001
                        Case 8-19-76260-ast                                    Doc 160                  Filed 10/16/19                         Entered 10/16/19 09:33:37


 Fill in this information to identify the case:

 Debtor name            Absolut Center for Nursing and Rehabilitation at Westfield, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)               19-76272
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        5,118,770.11

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        5,118,770.11


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,848,114.90


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           665,522.43

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           892,237.71


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,405,875.04




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 160     Filed 10/16/19        Entered 10/16/19 09:33:37


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Westfield, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76272
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $250.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     CFG Depository Accounts                                 Gov't - Checking                1811                                             $0.00




           3.2.     CFG Depository Accounts                                 Non-Gov't - Checking            1829                                             $0.00



                                                                            Depository - Corporate
           3.3.     M&T Bank                                                Checking                        5343                                             $0.00



                                                                            Dep E-state - Money
           3.4.     Community Bank, N. A                                    Market Business                 9466                                       $319.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $569.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 160     Filed 10/16/19             Entered 10/16/19 09:33:37


 Debtor         Absolut Center for Nursing and Rehabilitation at                                  Case number (If known) 19-76272
                Westfield, LLC
                Name


        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                            2,234,568.77    -                          675,922.23 =....                   $1,558,646.54
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                            $1,558,646.54
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used    Current value of
                                                      physical inventory         debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Food                                       8/31/19                              $9,144.65       Recent cost                          $9,144.65



 23.       Total of Part 5.                                                                                                                 $9,144.65
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                Unknown Valuation method          Book               Current Value                        Unknown

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 160     Filed 10/16/19          Entered 10/16/19 09:33:37


 Debtor         Absolut Center for Nursing and Rehabilitation at                              Case number (If known) 19-76272
                Westfield, LLC
                Name


               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used     Current value of
                                                                              debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture
           See Schedule A/B: Part 7, Questions 39-45
           Attachment                                                                $556,466.68      Book                               $556,466.68



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $556,466.68
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used     Current value of
           Include year, make, model, and identification numbers              debtor's interest       for current value         debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2016/Ford/E350 Transit                                           $19,000.00      Book                                $19,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 160      Filed 10/16/19       Entered 10/16/19 09:33:37


 Debtor         Absolut Center for Nursing and Rehabilitation at                              Case number (If known) 19-76272
                Westfield, LLC
                Name



 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                            $19,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Parcel of land in the
                     Village of Westfield,
                     County of
                     Chautauqua, State of
                     New York, Lot No. 17,
                     Township 4, Range
                     14                                   Leasehold                    Unknown                                               Unknown




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 160     Filed 10/16/19        Entered 10/16/19 09:33:37


 Debtor         Absolut Center for Nursing and Rehabilitation at                              Case number (If known) 19-76272
                Westfield, LLC
                Name


        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Patient List                                                               Unknown       Book                                   Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill                                                                   Unknown       Book                                   Unknown



 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 160     Filed 10/16/19       Entered 10/16/19 09:33:37


 Debtor         Absolut Center for Nursing and Rehabilitation at                             Case number (If known) 19-76272
                Westfield, LLC
                Name

           Insurance (12 Resident Claims) Denials/Appeals
           Private Pay (60 Resident Claims) Attorney
           Referrals/Negotiations with Families/Collection Agency                                                                  $939,447.55
           Nature of claim         See Attached Schedule A/B,
                                   Q74
           Amount requested                      $939,447.55



           Cass Development Company                                                                                                   Unknown
           Nature of claim     Claims including Breach of
                               Contract and Tort
           Amount requested                        $0.00



           26 Cass Street, LLC                                                                                                        Unknown
           Nature of claim                     Claims including Breach of
                                               Contract and Tort
           Amount requested                                        $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Pending Medicaid (2 Resident Claims) Attorney Referral
           NYS Dept of Health Staff training expense
           reimbursement                                                                                                           $609,512.37
           Nature of claim         See Attached Schedule A/B,
                                   Q75
           Amount requested                      $609,512.37



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Fiddler's Green Manor - Related Party Transaction                                                                              $40.00



           Absolut Facilities Mgt, LLC - Intercompany Claim                                                                     $1,425,943.32




 78.       Total of Part 11.                                                                                                   $2,974,943.24
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                       Case 8-19-76260-ast                            Doc 160               Filed 10/16/19                   Entered 10/16/19 09:33:37


 Debtor          Absolut Center for Nursing and Rehabilitation at                                                    Case number (If known) 19-76272
                 Westfield, LLC
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $569.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,558,646.54

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $9,144.65

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $556,466.68

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $19,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $2,974,943.24

 91. Total. Add lines 80 through 90 for each column                                                         $5,118,770.11            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $5,118,770.11




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(1) Cube Truck/(2) Utility Carts                           $644.28            Book                         $644.28
(1) Rexx Electric Low Bed                                  $767.67            Book                         $767.67
(1) Rexx Electric Low Bed                                  $858.42            Book                         $858.42
(1) Rexx Electric Low Bed                                  $858.56            Book                         $858.56
(1) wound surf alt pres matt                               $660.69            Book                         $660.69
(10) Air Conditioners                                      $411.48            Book                         $411.48
(10) Deluxe Overbed Tables                                 $189.62            Book                         $189.62
(10) Dlx Overbed Tables                                    $319.31            Book                         $319.31
(10) Dlx Overbed Tables                                    $352.00            Book                         $352.00
(10) Mini Condensate Pumps                                 $555.07            Book                         $555.07
(10) T8 Troffers                                           $368.08            Book                         $368.08
(17) 2x4 Troffers                                          $795.88            Book                         $795.88
(2) 3-position recliners                                   $500.78            Book                         $500.78
(2) 48" TV's w/wallmounts                                  $325.09            Book                         $325.09
(2) 5L Oxygen Concentrators                                $346.92            Book                         $346.92
(2) 5LPM Concentrators                                     $201.16            Book                         $201.16
(2) 5LPM Oxygen Concentrators                              $201.16            Book                         $201.16
(2) Air conditioners                                         $0.00            Book                            $0.00
(2) Concentrators w O2 Sensor                            $1,042.47            Book                       $1,042.47
(2) elec low bed, grdi deck                              $1,163.99            Book                       $1,163.99
(2) elec low bed, grid deck                              $1,119.52            Book                       $1,119.52
(2) Electric Beds/Bed Ends                               $1,786.59            Book                       $1,786.59
(2) Low Airloss Mattresses                                 $225.96            Book                         $225.96
(2) Low Airls/Alt Prs Matt sys                             $224.60            Book                         $224.60
(2) Low Airls/Alt Prs Matt sys                             $226.01            Book                         $226.01
(2) Mattresses                                             $121.15            Book                         $121.15
(2) Mattresses                                             $121.19            Book                         $121.19
(2) mattresses                                             $196.58            Book                         $196.58
(2) mattresses                                             $205.04            Book                         $205.04
(2) Mattresses                                             $260.01            Book                         $260.01


                                                      1 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(2) Mattresses                                             $261.90            Book                         $261.90
(2) Mattresses                                             $451.09            Book                         $451.09
(2) Mattresses                                             $451.10            Book                         $451.10
(2) Oxygen concentrators                                   $186.26            Book                         $186.26
(2) Patient Stations w/ Jack                               $672.88            Book                         $672.88
(2) Pedestal Sinks                                         $280.87            Book                         $280.87
(2) Pressure Mattresses                                  $1,302.23            Book                       $1,302.23
(2) Rexx Electric Low Beds                               $1,119.62            Book                       $1,119.62
(2) Rexx Electric Low Beds                               $1,509.34            Book                       $1,509.34
(2) ROHO Quadtro Slct WC Cushn                               $0.00            Book                            $0.00
(2) ROHO Quadtro WC cushions                                 $0.00            Book                            $0.00
(2) ROHO W/C Cushions                                        $0.00            Book                            $0.00
(2) ROHO WC Cushions                                         $0.00            Book                            $0.00
(2) Roho Whl Chr Cushions                                  $412.72            Book                         $412.72
(2) Vector Plasma Lights                                     $0.00            Book                            $0.00
(2) Vibrance Deluxe Vacuums                                  $0.00            Book                            $0.00
(2) Vibrance Deluxe Vacuums                                  $0.00            Book                            $0.00
(2) Vodavi Telephones                                      $164.66            Book                         $164.66
(2)Bariatric Beds w/HB,FB Matt                           $2,027.80            Book                       $2,027.80
(25) Deluxe Overbed Tables                                 $835.85            Book                         $835.85
(25) Deluxe Overbed Tables                                 $836.38            Book                         $836.38
(25) Overbed tables                                        $836.38            Book                         $836.38
(3) Condensate pumps                                        $80.79            Book                          $80.79
(3) E-MAX ROI Mattresses                                     $0.00            Book                            $0.00
(3) High Speed Fax Machines                                 $67.74            Book                          $67.74
(3) Invacare Recliners                                     $716.27            Book                         $716.27
(3) Perfecto V Concentrators                               $104.59            Book                         $104.59
(3) Response Link units                                    $167.67            Book                         $167.67
(3) Schuco Suction machines                                $111.21            Book                         $111.21
(3) Tracer EX Wheelchairs                                  $180.57            Book                         $180.57


                                                      2 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
(3) Tracer EX/IV Wheelchairs                                $76.76            Book                          $76.76
(3) Vacuums                                                $644.05            Book                         $644.05
(4) 32" Televisions                                        $280.78            Book                         $280.78
(4) Mattresses                                             $241.35            Book                         $241.35
(4) Mattresses                                             $242.24            Book                         $242.24
(4) mattresses                                             $505.43            Book                         $505.43
(4) ROHO W/C Cushions                                        $0.00            Book                            $0.00
(4) Sauermann Condensate Pumps                             $579.96            Book                         $579.96
(4) Task Chairs                                            $232.17            Book                         $232.17
(4) Tracer EX wheelchairs                                    $0.00            Book                            $0.00
(4) Tracer EX Wheelchairs                                   $77.34            Book                          $77.34
(4) TV's/Mounts-WF Res.Rms                                 $381.72            Book                         $381.72
(4) Vertical Files                                         $451.46            Book                         $451.46
(4) Vodavi Telephones                                        $0.00            Book                            $0.00
(4) Vodavi Telephones                                        $0.00            Book                            $0.00
(4) w/c arm/leg rests                                        $0.00            Book                            $0.00
(4)24" TV's w/Mount-Res Rm                                  $76.68            Book                          $76.68
(48) Mattress extenders                                    $271.70            Book                         $271.70
(5) Divided Leg slings                                       $0.00            Book                            $0.00
(5) Electric Low beds w/HB &FB                           $3,406.40            Book                       $3,406.40
(5) Mattresses                                             $494.89            Book                         $494.89
(5) Mattresses                                             $495.06            Book                         $495.06
(5) Mattresses                                             $495.06            Book                         $495.06
(5) mattresses                                             $695.91            Book                         $695.91
(5) mattresses                                             $696.18            Book                         $696.18
(5) Mattresses                                             $696.98            Book                         $696.98
(5) Mini Condensate pumps                                  $226.59            Book                         $226.59
(5) Rexx Electric Low Beds                               $3,154.47            Book                       $3,154.47
(5) Roof Drains                                          $3,975.75            Book                       $3,975.75
(5)REXX Elect Low Beds w/HB&FB                           $3,391.62            Book                       $3,391.62


                                                      3 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(6) 18" Slvr Sport Wheelchairs                               $0.00            Book                            $0.00
(6) 19" LCD TVs & Wallmounts                                 $0.00            Book                            $0.00
(6) 24" TV's w/wallmounts                                  $332.62            Book                         $332.62
(6) 5000 BTU Air Conditioners                                $0.00            Book                            $0.00
(6) Gel Cushions                                             $0.00            Book                            $0.00
(6) Mattresses                                             $826.43            Book                         $826.43
(6) Mini Condnste Remv Pumps                               $567.08            Book                         $567.08
(6) Sauermann Condensate Pumps                             $869.94            Book                         $869.94
(6) Vodavi Phones                                          $961.79            Book                         $961.79
(6) Window Screens                                         $606.04            Book                         $606.04
(7) 28" LED TV w/Wallmounts                                $437.95            Book                         $437.95
(7) Aspen pumps                                            $732.83            Book                         $732.83
(7) LED 28" Televisions                                    $381.01            Book                         $381.01
(8) Mini Condensate Pumps                                  $594.87            Book                         $594.87
1 mattresses- WF                                             $0.00            Book                            $0.00
10L Oxygen concentrator                                     $71.53            Book                          $71.53
10x20 Gable Shed                                         $2,898.43            Book                       $2,898.43
11 Window Air Conditioners                                   $0.00            Book                            $0.00
12 Fire Extinguishers                                        $0.00            Book                            $0.00
2 Condensate pumps/valves                                   $26.83            Book                          $26.83
2 Dyson Vacuum cleaners                                      $0.00            Book                            $0.00
2 Electric Hospital Beds                                   $149.00            Book                         $149.00
2 Finger Pulse Oximeters                                     $0.00            Book                            $0.00
2 Industrial Fans-Dietary                                  $304.76            Book                         $304.76
2 Low Air Loss Mattresses                                    $0.00            Book                            $0.00
2 Low Airloss/Alt Pres Mattrss                              $75.06            Book                          $75.06
2 Low airloss/Alt Press Mt sys                             $226.22            Book                         $226.22
2 Mattresses                                               $121.12            Book                         $121.12
2 mattresses                                               $182.28            Book                         $182.28
2 Perfecto V Concentrators                                  $69.84            Book                          $69.84


                                                      4 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
2 rexx electric low beds                                 $1,120.58            Book                       $1,120.58
2 Rexx electric low beds                                 $1,127.41            Book                       $1,127.41
2 Riccar Vibrance vaccuums                                 $203.90            Book                         $203.90
2 Vibrance Deluxe Vacuums                                   $61.17            Book                          $61.17
2 Vodavi 30 button phones                                    $0.00            Book                            $0.00
20 Overbed Tables                                          $390.01            Book                         $390.01
25K BTU A/C unit                                             $0.00            Book                            $0.00
2-sided Facility Sign                                    $1,121.47            Book                       $1,121.47
3 concentrators                                              $0.00            Book                            $0.00
3 Narcotic Cabinet Locks                                   $560.40            Book                         $560.40
3 Sauermann pumps                                          $137.06            Book                         $137.06
3 SI-30 Sauermann pumps                                    $137.06            Book                         $137.06
3 Tracer IV Hvy Duty Wheelchrs                               $0.00            Book                            $0.00
36 Bedspreads                                                $0.00            Book                            $0.00
3Chmbr Compression Therapy unt                               $0.00            Book                            $0.00
3-position Sling Gurney                                     $54.12            Book                          $54.12
3'x2' Tak Boards                                             $0.00            Book                            $0.00
4 E-Max ROI Mattresses                                       $0.00            Book                            $0.00
4 Mattresses                                               $241.50            Book                         $241.50
42" 600lb cap Bariatric Bed                                $883.72            Book                         $883.72
4qt Food processor                                         $419.77            Book                         $419.77
5 Air Conditioners for Res Rms                             $181.44            Book                         $181.44
5 mattresses                                               $494.53            Book                         $494.53
5 mattresses                                               $494.54            Book                         $494.54
5 mattresses                                               $494.72            Book                         $494.72
5 mattresses                                               $494.89            Book                         $494.89
5 mattresses                                               $494.89            Book                         $494.89
5 mattresses                                               $495.06            Book                         $495.06
5 Sauerman Pumps for A/C units                             $231.83            Book                         $231.83
5 Tracer EX Wheelchairs w/rest                               $0.00            Book                            $0.00


                                                      5 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
5LPM Oxygen Concentrator                                   $310.44            Book                         $310.44
5LPM Oxygen Concentrator                                   $335.26            Book                         $335.26
6 E-max ROI mattresses                                       $0.00            Book                            $0.00
6 pcs Insulated Glass                                      $660.96            Book                         $660.96
7 Sauermann s130 Pumps                                     $323.20            Book                         $323.20
8 Sauermann pumps                                          $270.16            Book                         $270.16
85lb Industrial Washer                                 $12,341.01             Book                     $12,341.01
A/C control board                                          $262.23            Book                         $262.23
A/C control brds/Cndnsate pmps                             $430.38            Book                         $430.38
AC Units                                                 $3,902.78            Book                       $3,902.78
Accu Temp Steamer                                        $3,186.95            Book                       $3,186.95
Acer Chromebook                                            $200.61            Book                         $200.61
Acer Chromebooks                                             $0.00            Book                            $0.00
ADD A/C TO ALL SPACES                                  $30,552.49             Book                     $30,552.49
Aerocell W/C cushions                                        $0.00            Book                            $0.00
Air Purifiers                                                $0.00            Book                            $0.00
All in One alarms/Chair pads                                 $0.00            Book                            $0.00
All-in-one/Bed/Chair alarms                                  $0.00            Book                            $0.00
Altadyne Low/Alt Pres Mattress                              $37.96            Book                          $37.96
Alternating Pressure mattress                              $434.75            Book                         $434.75
Alternating Pressure mattress                              $532.65            Book                         $532.65
Alternating Pressure Mattress                              $545.67            Book                         $545.67
Ariens Deluxe 30 Blower                                      $0.00            Book                            $0.00
Artwork for Res Rooms                                        $0.00            Book                            $0.00
Artwork-Paragon Pictures                                     $0.00            Book                            $0.00
Automatic door operator                                  $1,430.93            Book                       $1,430.93
Bari Bed/HB, FB & Side Rails                             $1,453.95            Book                       $1,453.95
Bari Low Air Loss Mattress Sys                              $92.52            Book                          $92.52
Bari Lowair Loss Mattress sys                                $0.00            Book                            $0.00
Bari Low-air loss Mattress Sys                              $93.49            Book                          $93.49


                                                      6 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Bari Pressure Redist Mattress                              $113.38            Book                         $113.38
Bariatric Bed w/ HB & FB                                   $724.59            Book                         $724.59
Bariatric bed w/HB,FB,Mattress                             $534.82            Book                         $534.82
Bariatric Bed w/HB,FB,Mattress                           $1,162.55            Book                       $1,162.55
Bariatric Bed w/HB,FB,Siderail                           $1,039.48            Book                       $1,039.48
Bariatric bed w/Mattress                                   $860.55            Book                         $860.55
Bariatric bed w/Mattress                                   $866.16            Book                         $866.16
Bariatric Cushion                                            $0.00            Book                            $0.00
Bariatric Easy Lift Lifter                               $2,227.06            Book                       $2,227.06
Bariatric Lowair loss Matt Sys                               $0.00            Book                            $0.00
Bariatric Mattress                                         $454.89            Book                         $454.89
Bariatric Mattress                                         $637.50            Book                         $637.50
Bariatric Mattress                                         $637.50            Book                         $637.50
Bariatric Trapeze                                          $466.38            Book                         $466.38
Bariatric Wheelchair                                       $215.26            Book                         $215.26
BCI Pulse Oximeter w/Printer                                 $0.00            Book                            $0.00
Bed Assist Handles                                           $0.00            Book                            $0.00
Bed/chair alarm pads                                         $0.00            Book                            $0.00
Bed/Chair Alarms                                             $0.00            Book                            $0.00
Bed/Chair Alarms                                             $0.00            Book                            $0.00
Bed/Chair Alarms                                             $0.00            Book                            $0.00
Bed/Chair Alarms                                             $0.00            Book                            $0.00
Bed/Chair/Motion/Pl Tab alarms                               $0.00            Book                            $0.00
Blower Assembly                                          $4,376.92            Book                       $4,376.92
Boiler                                                 $99,225.00             Book                     $99,225.00
Boiler #7 Upgrade                                        $1,312.50            Book                       $1,312.50
Boiler Draft Motor Assembly                              $1,213.91            Book                       $1,213.91
Boiler Ignition module install                              $34.07            Book                          $34.07
Boiler Ignitor/Ignition Module                             $701.17            Book                         $701.17
Building Painting                                          $855.00            Book                         $855.00


                                                      7 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Cabinets & Counter top                                     $750.89            Book                         $750.89
Camera System/4TB Hard Drive                                $58.85            Book                          $58.85
Camera System/Cables/Hard Drv                               $91.97            Book                          $91.97
Camera system/Hard drive                                    $60.24            Book                          $60.24
Carpet & Installation                                        $0.00            Book                            $0.00
Carpet extractor                                             $0.00            Book                            $0.00
Carpet Hallway B&C                                       $6,177.06            Book                       $6,177.06
Ceiling tiles                                               $29.09            Book                          $29.09
Ceiling Tiles                                               $76.18            Book                          $76.18
Chair & Bed Sensors                                          $0.00            Book                            $0.00
Chair sensor pads/Std Alarms                                 $0.00            Book                            $0.00
Chair Sensors                                                $0.00            Book                            $0.00
Chair/Bed sensor pads w/Alarm                                $0.00            Book                            $0.00
Compact Oxygen Concentrator                                $371.99            Book                         $371.99
Compact Oxygen Concentrator                                $380.78            Book                         $380.78
Computer, Monitors                                           $0.00            Book                            $0.00
Computer-Nurse Practitioner                                  $0.00            Book                            $0.00
Concentrator w 02 Sensor                                   $584.37            Book                         $584.37
Concentrator w 02 Sensor                                   $584.40            Book                         $584.40
Concentrator w O2 Sensor                                   $454.47            Book                         $454.47
Concentrators                                                $0.00            Book                            $0.00
Concrete Pads for Washers                                $3,638.62            Book                       $3,638.62
Counter Top w/legs                                         $294.34            Book                         $294.34
Cubicle Curtains                                             $0.00            Book                            $0.00
Cubicle Curtains                                             $0.00            Book                            $0.00
Cubicle Curtains                                            $62.54            Book                          $62.54
Cubicle Curtains                                           $159.98            Book                         $159.98
Cushion                                                    $460.89            Book                         $460.89
Day Chair Sensor, Pads                                       $0.00            Book                            $0.00
Dell 17" LCD Monitors                                        $0.00            Book                            $0.00


                                                      8 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                    Collectibles)               Debtor's Interest       for Current Value        Debtor's Interest
Dell Latitude D630 Notebook                                  $0.00            Book                            $0.00
Digital Scale lift attachment                              $245.31            Book                         $245.31
Divided Leg Slings                                          $73.74            Book                          $73.74
Divided Leg slings w/Head supp                               $0.00            Book                            $0.00
Door Kickplates                                              $0.00            Book                            $0.00
Dreamstation Bipap Pro w/ Hmdf                             $296.15            Book                         $296.15
Electric Bed/HB, FB                                        $768.09            Book                         $768.09
Electric Circuit Bd-Quad W/C                                 $0.00            Book                            $0.00
Exhaust Fan Shaft/Bearings                                   $0.00            Book                            $0.00
Extricare 3600 Wound Vac Mchne                             $167.34            Book                         $167.34
Extricare 3600 Wound Vac Mchne                             $957.35            Book                         $957.35
Facility Painting                                            $0.00            Book                            $0.00
Fire System Installation                                 $1,083.37            Book                       $1,083.37
Firewatch 411 Dialer                                         $0.00            Book                            $0.00
Floor Buffer                                                 $0.00            Book                            $0.00
Floor Machine                                              $604.05            Book                         $604.05
Folding Arm Sling Frame                                      $0.00            Book                            $0.00
Food Processor                                             $441.84            Book                         $441.84
Food Processor                                             $725.38            Book                         $725.38
Framed Artwork                                               $0.00            Book                            $0.00
Furnish/Install Reznor MAU                               $9,784.12            Book                       $9,784.12
Gas Make-up Air Unit (MUA-4)                           $11,404.16             Book                     $11,404.16
Generator Controller                                   $14,947.39             Book                     $14,947.39
Healthometer Scale 2500KL (28x                               $0.00            Book                            $0.00
Hoyer 6pt Slings                                             $0.00            Book                            $0.00
Hoyer Presence Floor Lift                                    $0.00            Book                            $0.00
HP t530 Tower-Westfield PT                                 $513.31            Book                         $513.31
HP Thin Client/Monitor                                       $0.00            Book                            $0.00
HP Thin Client/Monitor-OnShift                             $180.32            Book                         $180.32
HP Thin Client/MS Office/Monitor                           $108.81            Book                         $108.81


                                                      9 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
HP Thin client-Activities                                    $0.00            Book                            $0.00
HP Thin Client-Westfd.Conf.Rm                              $186.29            Book                         $186.29
Ice Machine/Water Dispenser                              $3,056.17            Book                       $3,056.17
Insinkerator Disposal                                        $0.00            Book                            $0.00
In-sinkerator disposal                                     $326.66            Book                         $326.66
Inst ceiling drywall-fire stop                               $0.00            Book                            $0.00
Inst Door Guard/Kypad/Pwr Sply                             $762.61            Book                         $762.61
Inst Flashing on 4 roof drains                             $169.31            Book                         $169.31
Inst Mag locks/Keypd/Ext buttn                             $448.27            Book                         $448.27
Inst new AC condensing unit                              $2,400.48            Book                       $2,400.48
Inst new Boiler Recirc pump                                $630.36            Book                         $630.36
Inst new Hot Wtr Mixing Valve                            $1,490.24            Book                       $1,490.24
Install 13 windows                                         $905.91            Book                         $905.91
Install 3-way Water Mxg Valve                            $1,041.18            Book                       $1,041.18
Install 4 Condensate Pumps                                 $166.86            Book                         $166.86
Install 4in PVC Sewer connectn                           $2,460.34            Book                       $2,460.34
Install 5 windows-Act & PT rms                             $470.87            Book                         $470.87
Install 7 Windows                                          $951.75            Book                         $951.75
Install Fire Stop System                                 $1,272.83            Book                       $1,272.83
Install Hydrothem heat unit                              $8,048.25            Book                       $8,048.25
Install Mag Locks on 2 Doors                             $2,558.35            Book                       $2,558.35
Install new AC Head Unit                                   $653.06            Book                         $653.06
Install new Copper pipe                                  $1,141.23            Book                       $1,141.23
Install New Freezer Motor                                    $0.00            Book                            $0.00
Install new front door                                     $279.48            Book                         $279.48
Install new Washer motor                                     $0.00            Book                            $0.00
Install PVC-Sprinkler to Bldg                              $756.00            Book                         $756.00
Install Rebuild boiler pump                                  $0.00            Book                            $0.00
Install Shower Faucet                                      $294.28            Book                         $294.28
Install System 2 Carpeting                                   $0.00            Book                            $0.00


                                                     10 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                    Collectibles)               Debtor's Interest       for Current Value        Debtor's Interest
Install ups power supply-nurse                             $346.88            Book                         $346.88
Install VCT and Base                                         $0.00            Book                            $0.00
Install Vinyl Tile flooring                                $719.82            Book                         $719.82
Install wiring for (6) Cameras                           $1,634.15            Book                       $1,634.15
Install wiring for camera                                  $562.49            Book                         $562.49
Insulated Plate Bases                                        $0.00            Book                            $0.00
Interior Door Holders                                      $152.77            Book                         $152.77
Interior door holders                                      $186.97            Book                         $186.97
Invacare 9000XT Recliner                                   $240.89            Book                         $240.89
Invacare Pwr Patient Lift                                  $847.82            Book                         $847.82
IPad Air 2 w/Mgt Suite-Soc Wkr                               $0.00            Book                            $0.00
Jay cushion with stretch covers                              $0.00            Book                            $0.00
Junction Box for Lift                                      $712.96            Book                         $712.96
Karndean Vinyl Flooring                                    $536.73            Book                         $536.73
Landscaping                                                  $0.00            Book                            $0.00
Laptop-C.Biscaro WF                                          $0.00            Book                            $0.00
Laserjet Printer                                             $0.00            Book                            $0.00
Laserjet Printer-Med Records                                $59.20            Book                          $59.20
Lawn mower                                                 $510.36            Book                         $510.36
Lawn Mower                                               $4,309.20            Book                       $4,309.20
LED Monitor-Inlighten                                       $81.90            Book                          $81.90
Lift Cntrl Box/Hand Controls                               $654.70            Book                         $654.70
Lift Foot/Knee support sets                                  $0.00            Book                            $0.00
Linen Cart                                                 $170.68            Book                         $170.68
Linen Carts                                                 $92.36            Book                          $92.36
Low air loss mattress system                                 $0.00            Book                            $0.00
Low air mattress systems                                     $0.00            Book                            $0.00
Low Airloss Mattress Systems                               $380.19            Book                         $380.19
Low airloss/Alt Pres Mattress                                $0.00            Book                            $0.00
Low airlss/Alt Pressure Mattrs                              $75.27            Book                          $75.27


                                                     11 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Mattresses                                                 $590.53            Book                         $590.53
Maxiguard PRS Mattresses                                     $0.00            Book                            $0.00
Med Sled                                                     $0.00            Book                            $0.00
Motor with pump - dish machine                           $1,048.16            Book                       $1,048.16
Negative Pressure Wound Vac                              $1,464.39            Book                       $1,464.39
New rooftop unit                                         $6,965.00            Book                       $6,965.00
Nintendo Wii Game System                                     $0.00            Book                            $0.00
NPWT Pro Therapy Device                                    $432.01            Book                         $432.01
NPWT Pro Therapy Device                                    $732.57            Book                         $732.57
NPWT Pro Therapy Device                                    $732.57            Book                         $732.57
NPWT Pro Therapy Device                                    $941.87            Book                         $941.87
NPWT Pro Therapy Device                                  $1,007.74            Book                       $1,007.74
NPWT Pro Therapy Device                                  $1,194.48            Book                       $1,194.48
NPWT Pro Therapy Device                                  $1,465.13            Book                       $1,465.13
NPWT Pro Thrapy Device                                     $732.56            Book                         $732.56
NPWT Therapy Device                                        $732.56            Book                         $732.56
NPWT Therapy Device                                        $941.87            Book                         $941.87
NPWT Therapy Device                                        $941.87            Book                         $941.87
Nurse Call Monitoring System                           $24,235.47             Book                     $24,235.47
Nursecall Stations                                           $0.00            Book                            $0.00
Nylon Cart Covers                                            $0.00            Book                            $0.00
Overbed Tables                                             $131.11            Book                         $131.11
Overbed tables                                             $297.95            Book                         $297.95
Overbed tables/Table tops                                  $364.24            Book                         $364.24
Overhead Door Stop Holders                                 $131.92            Book                         $131.92
Oxygen Concentrator                                        $916.52            Book                         $916.52
Oxygen Concentrators                                         $0.00            Book                            $0.00
Oxygen Room Construction                                 $2,495.00            Book                       $2,495.00
Parts for Convection Oven                                  $471.75            Book                         $471.75
Patch/Seal/Stripe Parking Lot                                $0.00            Book                            $0.00


                                                     12 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Patient Lift                                               $444.78            Book                         $444.78
Patient Power lift                                         $381.34            Book                         $381.34
Patient Power Lift                                         $533.88            Book                         $533.88
Patient Power Lift (450lb cap)                             $533.88            Book                         $533.88
PCC Software                                             $1,465.83            Book                       $1,465.83
Power stand-up lift                                      $2,248.17            Book                       $2,248.17
Q6 Power chair                                               $0.00            Book                            $0.00
Rebuild Boiler Pump/Motor                                   $58.15            Book                          $58.15
Recliner                                                   $260.23            Book                         $260.23
Refrigerator                                               $651.49            Book                         $651.49
Reliant electric stand up lift                           $1,276.11            Book                       $1,276.11
Reliant Power Patient Lift                               $1,749.12            Book                       $1,749.12
Reliant Power Stand-up Lift                              $1,538.59            Book                       $1,538.59
Repair Walkways                                              $0.00            Book                            $0.00
REPAIR, SEAL & STRIPE LOT                                    $0.00            Book                            $0.00
Repipe Lochinvar Boiler                                  $2,269.82            Book                       $2,269.82
Repl (2) MAU Heat Exchangers                             $4,813.31            Book                       $4,813.31
Repl 2 Inducer fans/Blwr wheel                               $0.00            Book                            $0.00
Repl A/C Condensor control bds                             $469.15            Book                         $469.15
Repl A/C Head Unit                                         $876.66            Book                         $876.66
Replace 3 Huebsch Dryers                                     $0.00            Book                            $0.00
Replace blower/fan motors                                    $0.00            Book                            $0.00
Replace Copper Tees/Pipes                                  $717.33            Book                         $717.33
Replace Exhaust Fan Motors                                   $0.00            Book                            $0.00
Replace Main Washer Bearing                                  $0.00            Book                            $0.00
Replace VM system hard drive                                 $0.00            Book                            $0.00
Replaced 98 smoke detectors                                  $0.00            Book                            $0.00
Replaced compressor                                      $1,867.79            Book                       $1,867.79
Replaced Damper/Actuator                                     $0.00            Book                            $0.00
Rexx Electric Bed w/HB-FB                                  $764.57            Book                         $764.57


                                                     13 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Rexx Electric Bed w/HB-FB                                  $859.76            Book                         $859.76
Rexx Electric Low Bed                                      $808.67            Book                         $808.67
Rexx Electric Low Bed                                      $850.01            Book                         $850.01
Rexx Electric Low Bed                                      $863.73            Book                         $863.73
Rexx Electric Low Bed                                      $871.24            Book                         $871.24
Rexx Electric Low Bed                                    $1,686.91            Book                       $1,686.91
Rexx Electric Low Bed                                    $1,687.34            Book                       $1,687.34
Reznor Heat/Ventilation unit                             $5,431.40            Book                       $5,431.40
Riccar Vibrance vacuum                                     $169.92            Book                         $169.92
Robocoup Food processor                                    $465.21            Book                         $465.21
Robot Coupe Food Processor                                   $0.00            Book                            $0.00
ROHO Quadro Slct WC Cushions                                 $0.00            Book                            $0.00
ROHO Quadtro Select cushions                                 $0.00            Book                            $0.00
ROHO Quadtro Slct WC cushions                                $0.00            Book                            $0.00
ROHO Quadtro Slct WC cushions                                $0.00            Book                            $0.00
ROHO Quadtro Slct WC cushions                                $0.00            Book                            $0.00
ROHO Quadtro Slct WC cushions                                $0.00            Book                            $0.00
ROHO Quadtro Slct WC Cushions                                $0.00            Book                            $0.00
ROHO Quadtro Slct WC cushions                                $0.00            Book                            $0.00
ROHO Quadtro Slct WC cushions                                $0.00            Book                            $0.00
ROHO Slct WC Cushions                                        $0.00            Book                            $0.00
ROHO W/C Cushions                                            $0.00            Book                            $0.00
ROHO/Starry Night WC Cushions                                $0.00            Book                            $0.00
Rpl section Sewer line/Concrete Flr                      $2,345.61            Book                       $2,345.61
RTU Inducer Draft Motor                                    $985.61            Book                         $985.61
Run cable/install jack & phone                             $378.44            Book                         $378.44
Run New Data Lines                                         $271.37            Book                         $271.37
Safety Valve/Blending Assy                                 $290.10            Book                         $290.10
Sandblasted Signs                                            $0.00            Book                            $0.00
Sara Lift Actuator                                           $0.00            Book                            $0.00


                                                     14 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Scoot Chair w/ SwingAway Foot                              $702.06            Book                         $702.06
Seal Asphalt Blacktop                                        $0.00            Book                            $0.00
Seal/Stripe Front Parking Lot                                $0.00            Book                            $0.00
Security Camera sys/Monitor                                  $0.00            Book                            $0.00
Security Camera System                                       $0.00            Book                            $0.00
Security Cameras/Recorder                                    $0.00            Book                            $0.00
Security Kit/Cable/TV                                        $0.00            Book                            $0.00
Sensatec Chair Sensor, Alarm                                 $0.00            Book                            $0.00
SHOWER CHAIR W/ SLANTED SEAT                                 $0.00            Book                            $0.00
Sit to Stand Padded Slings                                 $152.64            Book                         $152.64
Sling Gurney                                               $208.63            Book                         $208.63
Slings                                                       $0.00            Book                            $0.00
Smart Bed Pad/Auto-reset Alarm                               $0.00            Book                            $0.00
Smoking shelter for employees                                $0.00            Book                            $0.00
Sprinkler System                                       $72,133.24             Book                     $72,133.24
Sprinkler System-Add'l cost                            $10,512.58             Book                     $10,512.58
SSS Cheetah 1500 Burnisher                                 $453.07            Book                         $453.07
Standard Multi Treatment Cart                                $0.00            Book                            $0.00
Standing Slings                                              $0.00            Book                            $0.00
Starry Night cushions                                        $0.00            Book                            $0.00
Starry Night cushions                                        $0.00            Book                            $0.00
Starry Night Cushions                                        $0.00            Book                            $0.00
Starry night cushions                                        $0.00            Book                            $0.00
Starry night cushions                                        $0.00            Book                            $0.00
Starry Night Cushions                                        $0.00            Book                            $0.00
Starry Night Cushions                                        $0.00            Book                            $0.00
Station Interface-CallBell sys                               $0.00            Book                            $0.00
Storage Shed                                             $2,831.78            Book                       $2,831.78
Super Hemi WC w/Cushion                                      $0.00            Book                            $0.00
Therapy Device                                             $438.83            Book                         $438.83


                                                     15 of 17
           Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Tint Dining Room Windows                                     $0.00            Book                            $0.00
Toshiba 46" LCD HDTV                                         $0.00            Book                            $0.00
TP Thin Client                                               $0.00            Book                            $0.00
Transcription Voice Rec Sftwre                               $0.00            Book                            $0.00
Treatment cart                                             $217.23            Book                         $217.23
TV for Therapy, Wii                                          $0.00            Book                            $0.00
TV/walmount for res.                                         $0.00            Book                            $0.00
Upgrade Boiler #2                                        $1,312.50            Book                       $1,312.50
Vinyl Flooring                                               $0.00            Book                            $0.00
Vinyl Flooring                                             $546.15            Book                         $546.15
Vinyl Flooring/Covebase-Rm#230                           $1,321.11            Book                       $1,321.11
Vinyl plank flooring/Covebase                              $655.65            Book                         $655.65
Vinyl Plank Flooring-Dining Rm                           $6,490.00            Book                       $6,490.00
Vinyl Tile/Cvbse-Nourishmt Rms                             $174.69            Book                         $174.69
Vinyl Tile-3 resident rooms                              $3,163.21            Book                       $3,163.21
Vinyl Tile-Nurse Stations                                $1,920.67            Book                       $1,920.67
Vital Stim Therapy Unit                                      $0.00            Book                            $0.00
Vodavi 8btn & 30btn telephones                               $0.00            Book                            $0.00
Voicemail Harddrive                                          $0.00            Book                            $0.00
Walk-in cooler refrigeration system                      $1,359.18            Book                       $1,359.18
Walk-in freezer compressor                                 $200.45            Book                         $200.45
Washer Bearings/Main seal                                    $0.00            Book                            $0.00
Website design                                               $0.00            Book                            $0.00
WF dishwashing room remodel                            $11,373.60             Book                     $11,373.60
WF kitchen door replaced                                   $985.58            Book                         $985.58
WF vacuum                                                  $169.92            Book                         $169.92
Wheelchair (16x18) w/Swing                                   $0.00            Book                            $0.00
Wheelchair scale                                           $967.85            Book                         $967.85
Wheelchairs                                                  $0.00            Book                            $0.00
Wheelchairs                                                  $0.00            Book                            $0.00


                                                     16 of 17
          Case 8-19-76260-ast          Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                               Case No. 19-76272
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

  General Description of Property (Office
Furniture, Office Fixtures, Office Equpment, Net Book Value of       Valuation Method Used       Current Value of
                Collectibles)                 Debtor's Interest         for Current Value        Debtor's Interest
Wheelchairs                                              $453.92              Book                         $453.92
Wound surf alt press mat-2                             $1,307.84              Book                       $1,307.84
Wound Vac Kit/Canister                                   $509.83              Book                         $509.83
Wound Vac Machine                                      $1,817.65              Book                       $1,817.65
Wyse V30, 17" LCD Monitor                                  $0.00              Book                            $0.00
                                       Total:      $556,466.68                                        $556,466.68




                                                     17 of 17
                                   Case 8-19-76260-ast          Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                                                In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                         Case No. 19-76272
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                      Nature of Claim                                      Amount requested     Current Value of Debtor's Interest
PATIENT 4031      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         9,588.50                               9,588.50
PATIENT 1581      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         3,681.00                               3,681.00
PATIENT 4212      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         1,367.43                               1,367.43
PATIENT 4251      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        10,320.00                             10,320.00
PATIENT 4168      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         5,990.54                               5,990.54
PATIENT 4255      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         9,840.13                               9,840.13
PATIENT 4261      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         8,100.00                               8,100.00
PATIENT 5119      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        15,666.47                             15,666.47
PATIENT 4278      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         2,403.00                               2,403.00
PATIENT 4288      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        23,272.50                             23,272.50
PATIENT 4289      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         1,097.50                               1,097.50
PATIENT 4185      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        14,467.27                             14,467.27
PATIENT 4304      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         1,548.00                               1,548.00
PATIENT 4079      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        56,809.41                             56,809.41
PATIENT 4334      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         1,450.00                               1,450.00
PATIENT 5127      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         6,971.80                               6,971.80
PATIENT 4096      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         1,172.50                               1,172.50
PATIENT 5128      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        46,534.64                             46,534.64
PATIENT 4344      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         5,448.00                               5,448.00
PATIENT 4187      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        11,505.00                             11,505.00
PATIENT 4069      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         7,915.00                               7,915.00
PATIENT 4136      Insurance: Denial/Appeal, Humana                                                                  2,183.80                               2,183.80
PATIENT 4365      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        39,841.24                             39,841.24
PATIENT 4367      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         3,360.00                               3,360.00
PATIENT 2590      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         7,875.00                               7,875.00
PATIENT 4369      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         2,915.00                               2,915.00
PATIENT 4380      Insurance: Denial/Appeal, Nascentia                                                              $7,567.34                             $7,567.34
PATIENT 4406      Insurance: Denial/Appeal, Fidelis                                                                 $696.22                                $696.22
PATIENT 4417      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         2,632.50                               2,632.50
PATIENT 5142      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        32,245.48                             32,245.48
PATIENT 4427      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         2,429.50                               2,429.50
PATIENT 5144      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         4,162.90                               4,162.90
PATIENT 4443      Insurance: Denial/Appeal, Todays Options                                                       $11,118.10                             $11,118.10
PATIENT 4452      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         3,030.00                               3,030.00
PATIENT 4476      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         1,675.00                               1,675.00


                                                                               1 of 3
                                   Case 8-19-76260-ast          Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                                                In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                         Case No. 19-76272
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                      Nature of Claim                                      Amount requested     Current Value of Debtor's Interest
PATIENT 4478      Insurance: Denial/Appeal, Todays options                                                          2,016.67                               2,016.67
PATIENT 4478      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         1,195.28                               1,195.28
PATIENT 4479      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        17,070.00                             17,070.00
PATIENT 4481      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         8,700.00                               8,700.00
PATIENT 4482      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        27,770.56                             27,770.56
PATIENT 4490      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         3,182.50                               3,182.50
PATIENT 4491      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         1,538.00                               1,538.00
PATIENT 5160      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        14,302.00                             14,302.00
PATIENT 4047      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        21,618.70                             21,618.70
PATIENT 4099      Insurance: Denial/Appeal, UHC                                                                    $4,071.00                             $4,071.00
PATIENT 4099      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        40,870.00                             40,870.00
PATIENT 4549      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        39,530.00                             39,530.00
PATIENT 4559      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         8,000.00                               8,000.00
PATIENT 4599      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         8,510.00                               8,510.00
PATIENT 4112      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                           658.00                                 658.00
PATIENT 4177      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         6,251.00                               6,251.00
PATIENT 5178      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        21,238.50                             21,238.50
PATIENT 4624      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                           960.00                                 960.00
PATIENT 4631      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                           966.00                                 966.00
PATIENT 4651      Insurance: Denial/Appeal, Humana                                                                  $840.78                                $840.78
PATIENT 4654      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         2,022.00                               2,022.00
PATIENT 4658      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         6,227.00                               6,227.00
PATIENT 4677      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        39,975.00                             39,975.00
PATIENT 5719      Insurance: Denial/Appeal, IHA                                                                    $1,420.00                             $1,420.00
PATIENT 5720      Insurance: Denial/Appeal, Fidelis                                                              $28,669.15                             $28,669.15
PATIENT 5721      Insurance: Denial/Appeal, Humana                                                                  2,549.53                               2,549.53
PATIENT 5722      Insurance: Denial/Appeal, Todays options                                                            622.66                                 622.66
PATIENT 5723      Insurance: Denial/Appeal, Todays options                                                          3,780.92                               3,780.92
PATIENT 5724      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        45,859.54                             45,859.54
PATIENT 5725      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        91,935.51                             91,935.51
PATIENT 5726      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        49,336.25                             49,336.25
PATIENT 5727      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         2,096.00                               2,096.00
PATIENT 5728      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        48,480.00                             48,480.00
PATIENT 5729      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         5,757.50                               5,757.50
PATIENT 5730      Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         2,040.00                               2,040.00


                                                                               2 of 3
                                   Case 8-19-76260-ast         Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37
                                               In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                        Case No. 19-76272
                                            Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                    Nature of Claim                                      Amount requested     Current Value of Debtor's Interest
PATIENT 5731    Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         5,997.05                               5,997.05
PATIENT 5732    Self Pay, Attorney Referrals/Negotiations with Families/Collection Agency                         6,509.68                               6,509.68
                                                                                                       Total:                                         939,447.55




                                                                              3 of 3
                Case 8-19-76260-ast         Doc 160      Filed 10/16/19       Entered 10/16/19 09:33:37
                            In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                     Case No. 19-76272
              Schedule A/B: Part 11, Question 75 - Other contingent and unliquidated claims or causes of action

                            Description of Contingent and
     Patient Number              Unliquidated Claims                 Amount requested      Current Value of Debtor's Interest
PATIENT 1597             Pending Medicaid Referral - PEN                     $16,100.00                             $16,100.00
PATIENT 1597             Pending Medicaid Referral - PMC                      -$6,959.05                            -$6,959.05
PATIENT 5244             Pending Medicaid Referral - PEN                    $125,395.00                           $125,395.00
PATIENT 5244             Pending Medicaid Referral - PMC                    -$63,691.71                            -$63,691.71
PATIENT 1726             Pending Medicaid Referral - MMP                     $40,865.52                             $40,865.52
PATIENT 1906             Pending Medicaid Referral - PEN                     $27,377.50                             $27,377.50
PATIENT 1906             Pending Medicaid Referral - PMC                    -$11,361.44                            -$11,361.44
PATIENT 5745             Pending Medicaid Referral - PEN                    $283,280.00                           $283,280.00
PATIENT 5745             Pending Medicaid Referral - PMC                   -$130,236.05                          -$130,236.05
PATIENT 1963             Pending Medicaid Referral - PEN                     $53,430.00                             $53,430.00
PATIENT 1963             Pending Medicaid Referral - PMC                    -$24,874.92                            -$24,874.92
PATIENT 1992             Pending Medicaid Referral - PEN                     $35,340.00                             $35,340.00
PATIENT 1992             Pending Medicaid Referral - PMC                    -$16,958.55                            -$16,958.55
PATIENT 1999             Pending Medicaid Referral - PEN                     $85,952.50                             $85,952.50
PATIENT 1999             Pending Medicaid Referral - PMC                    -$40,195.32                            -$40,195.32
PATIENT 2085             Pending Medicaid Referral - PEN                       $7,169.00                             $7,169.00
PATIENT 2085             Pending Medicaid Referral - PMC                      -$3,075.53                            -$3,075.53
PATIENT 2156             Pending Medicaid Referral - PEN                     $25,801.00                             $25,801.00
PATIENT 2156             Pending Medicaid Referral - PMC                    -$12,582.15                            -$12,582.15
PATIENT 2156             Pending Medicaid Referral - HOP                        $760.00                                $760.00
PATIENT 2205             Pending Medicaid Referral - PEN                     $34,592.50                             $34,592.50
PATIENT 2205             Pending Medicaid Referral - PMC                    -$14,749.52                            -$14,749.52
PATIENT 2237             Pending Medicaid Referral - PEN                     $49,056.00                             $49,056.00
PATIENT 2237             Pending Medicaid Referral - PMC                    -$20,031.69                            -$20,031.69
PATIENT 2365             Pending Medicaid Referral - PEN                     $42,180.00                             $42,180.00
PATIENT 2365             Pending Medicaid Referral - PMC                    -$20,406.09                            -$20,406.09
PATIENT 5746             Pending Medicaid Referral - PEN                     $18,008.85                             $18,008.85
PATIENT 5746             Pending Medicaid Referral - PMC                      -$2,276.68                            -$2,276.68
PATIENT 2406             Pending Medicaid Referral - PEN                     $52,448.00                             $52,448.00
PATIENT 2406             Pending Medicaid Referral - PMC                    -$18,642.05                            -$18,642.05
PATIENT 2408             Pending Medicaid Referral - PEN                     $44,971.50                             $44,971.50


                                                            1 of 2
                Case 8-19-76260-ast         Doc 160      Filed 10/16/19     Entered 10/16/19 09:33:37
                            In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                     Case No. 19-76272
              Schedule A/B: Part 11, Question 75 - Other contingent and unliquidated claims or causes of action

                            Description of Contingent and
     Patient Number              Unliquidated Claims              Amount requested        Current Value of Debtor's Interest
PATIENT 2408             Pending Medicaid Referral - PMC                 -$21,392.07                              -$21,392.07
PATIENT 2430             Pending Medicaid Referral - PEN                  $33,330.00                               $33,330.00
PATIENT 2430             Pending Medicaid Referral - PMC                 -$14,507.65                              -$14,507.65
PATIENT 5747             Pending Medicaid Referral - PEN                 $100,593.00                             $100,593.00
PATIENT 5747             Pending Medicaid Referral - PMC                 -$45,197.53                              -$45,197.53
                                                                Total:                                           $609,512.37




                                                            2 of 2
                       Case 8-19-76260-ast                       Doc 160           Filed 10/16/19             Entered 10/16/19 09:33:37


 Fill in this information to identify the case:

 Debtor name          Absolut Center for Nursing and Rehabilitation at Westfield, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)              19-76272
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    See D: Part 1 Attachment                      Describe debtor's property that is subject to a lien               $1,848,114.90                  Unknown
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                         $1,848,114.90
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.


 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                                                  Case 8-19-76260-ast       Doc 160      Filed 10/16/19                              Entered 10/16/19 09:33:37

                                                                            In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                     Case No. 19-76272
                                                                            Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                                         Insider or Related Party?




                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent
                                                                                                                                                     CoDebtor
                                                                                                                                                                Date Debt was Incurred, Description of                                           Amount of Claim (Do




                                                                                                                                                                                                                                     Disputed
                                                                                                      Last 4 Digits of                                           Debtor's Property Subject to the Lien                                          not deduct the value of Value of Collateral that
                     Creditor Name and Mailing Address                           Email               Account Number                                                     and the Nature of Lien                                                       the collateral)     Supports this Claim
A PLUS QUALITY MEDICAL STAFFING AGENCY, LLC
C/O LAW OFFICE OF BARUCH S. GOTTESMAN
ATTN: BARUCH S. GOTTESMAN
185-12 UNION TURNPIKE
FRESH MEADOWS NY 11366                                                                                                                                                       12/4/2018                    X             X             X                      Unknown                    Unknown
ALICE M. DUNLAP; ET AL
10232 WEST LAKE RD.
RIPLEY NY 14775                                                                                                                                                               7/9/2018                    X             X             X                      Unknown                    Unknown
BEVERLY HARRIS
23 GRIFFORD AVENUE
APT 1
LAKEWOOD NY 14750                                                                                                                                                             6/2/2019                    X             X             X                      Unknown                    Unknown
CAPITAL FINANCE LLC
ATTN: CHIP WOELPER
1422 CLARKVIEW ROAD                                                                                                                                                Various, Line of Credit Accounts
BALTIMORE MD 21209                                                     cwoelper@capfundinc.com             0014                                                               Receivable                  X             X                                 $688,900.74                   Unknown
CAPITAL FUNDING GROUP, INC.
1422 CLARKVIEW ROAD
BALTIMORE MD 21209                                                                                                                                                           5/14/2009                    X             X             X                      Unknown                    Unknown
DEBORAH PHILLIPS
13 JACKSON STREET
WESTFIELD NY 14787                                                                                                                                                           8/14/2019                    X             X             X                      Unknown                    Unknown
DONNIE CARSON; ET AL
15 LINDEN AVENUE
JAMESTOWN NY 14701                                                                                                                                                            6/1/2018                    X             X             X                      Unknown                    Unknown
FAVORITE HEALTHCARE STAFFING, INC.
C/O DAVID J. NOONAN, ESQ.
228 TRIANGLE STREET
AMHERST MA 01002-                                                                                                                                                            12/27/2018                   X             X             X                      Unknown                    Unknown
JULIE HALL
6047 ROUTE 474
ASHVILLE NY 14710                                                                                                                                                            10/25/2018                   X             X             X                      Unknown                    Unknown
KATHRYN J. WILFERT; ET AL
KATHRYN J. WILFERT, AS EXECUTRIX OF THE ESTATE OF ROSEMARY S. BOVA AKA
ROSEMARY BOVA
5 MARY LOU CIRCLE
WESTBOROUGH MA 01581-                                                                                                                                                         4/1/2019                    X             X             X                      Unknown                    Unknown
MARUETTE EQUIPMENT FINANCE, LLC
6975 UNION PARK CENTER, 2ND FLOOR
MIDVALE UT 84047                                                                                                                                                             10/26/2010                   X             X                                    Unknown                    Unknown
NEW YORK STATE DEPT. OF TAXATION & FINANCE
C/O OFFICE OF THE ERIE COUNTY CLERK
92 FRANKLIN STREET
BUFFALO NY 14202                                                                                                                                                             6/26/2019                    X             X             X                      Unknown                    Unknown
NEW YORK STATE DEPT. OF TAXATION & FINANCE
C/O OFFICE OF THE ERIE COUNTY CLERK
92 FRANKLIN STREET
BUFFALO NY 14202                                                                                                                                                             8/21/2019                    X             X             X                      Unknown                    Unknown




                                                                                                           1 of 2
                                                         Case 8-19-76260-ast      Doc 160      Filed 10/16/19                              Entered 10/16/19 09:33:37

                                                                  In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                           Case No. 19-76272
                                                                  Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                               Insider or Related Party?




                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                               Contingent
                                                                                                                                           CoDebtor
                                                                                                                                                      Date Debt was Incurred, Description of                                           Amount of Claim (Do




                                                                                                                                                                                                                           Disputed
                                                                                            Last 4 Digits of                                           Debtor's Property Subject to the Lien                                          not deduct the value of Value of Collateral that
                     Creditor Name and Mailing Address                 Email               Account Number                                                     and the Nature of Lien                                                       the collateral)     Supports this Claim
RUTHANN BENTLY FOSTER; ET AL
7524 EAST ROUTE 20
WESTFIELD NY 14787                                                                                                                                                  7/9/2013                    X             X             X                      Unknown                    Unknown
SPECIALTY RX
ATTN: SHIMON ROSENBERG
2 BERGEN TURNPIKE
RIDGEFIELD PARK NJ 07660                                    srosenberg@srxltc.com                                                                                   Monthly                     X             X                                 $579,607.08                   Unknown
SPECIALTY RX INC.
209 EAST 11TH STREET
ROSELLE NJ 7203                                                                                                                                                    6/17/2019                    X             X             X                      Unknown                    Unknown
THE ARBA GROUP, INC.
ATTN: SCOTT KRIEGER
6303 WILSHIRE BLVD, SUITE 1800
LOS ANGELES CA 90051                                        Scott@thearbagroup.com                                                                                  Monthly                     X             X X                                $579,607.08                 Unknown
                                                                                                                                                                                                               Total:                          $1,848,114.90                 Unknown




                                                                                                 2 of 2
                     Case 8-19-76260-ast                         Doc 160               Filed 10/16/19                   Entered 10/16/19 09:33:37


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Westfield, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)           19-76272
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $665,522.43          $665,522.43
           See EF: Part 1 Attachment                                 Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $892,237.71
           See EF: Part 2 Attachment                                                   Contingent
                                                                                       Unliquidated
           Date(s) debt was incurred                                                   Disputed
           Last 4 digits of account number                                         Basis for the claim:

                                                                                   Is the claim subject to offset?           No   Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                          On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                             related creditor (if any) listed?                  account number, if
                                                                                                                                                                any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                                       page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   48213                                           Best Case Bankruptcy
                     Case 8-19-76260-ast                         Doc 160        Filed 10/16/19            Entered 10/16/19 09:33:37


              Absolut Center for Nursing and Rehabilitation at
 Debtor       Westfield, LLC                                                                      Case number (if known)       19-76272
              Name

                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                    665,522.43
 5b. Total claims from Part 2                                                                       5b.   +   $                    892,237.71

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    1,557,760.14




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                            Case 8-19-76260-ast        Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                                       In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                 Case No. 19-76272
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
ABRUZZINI, ALYSSA
100 MORGAN STREET
FALCONER NY 14733                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,996.42         $2,996.42
ALEXANDER, DESTINEE-MARIE
68 WEST DOUGHTY STREET
DUNKIRK NY 14048                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $276.99            $276.99
ALEXANDER, SYDNIE
61 NORTH PORTAGE STREET
APT. 3
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                               $33.77            $33.77
ALLEN, JAMI
84 N. GALE ST.
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $865.13            $865.13
BAUTISTA, ALONDRA
62 KINNEY STREET
BROCTON NY 14716                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $309.75            $309.75
BEERS, DEBBIE
11 WASHINGTON STREET
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,664.27         $6,664.27
BELSON, MELANIE
127 BOURNE STREET
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,426.03         $3,426.03
BINDICS, ELIZABETH
5408 WEST MAIN ROAD
BROCTON NY 14716                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $11.69            $11.69
BLOOM, TERRENCE
32 CHAUTAUQUA AVENUE
JAMESTOWN NY 14701                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $137.06            $137.06
BOOZEL, DEANNA
238 E. MAIN ST
F-3
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,438.04         $2,438.04
BOURQUIN, KIMBERLY
7506 E. ROUTE 20
LOT 13
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,781.88         $5,781.88



                                                                                     1 of 14
                                           Case 8-19-76260-ast        Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                Case No. 19-76272
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                            Last 4 Digits of                                                Subsection of Priority
       Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
BRENTLEY, MAUREEN
30 PRICE STREET
JAMESTOWN NY 14701                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                             $800.33            $800.33
BRIGHTMAN, SALLY
9062 OLD RTE. 20
RIPLEY NY 14775                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,799.95         $8,799.95
BROWN, NATHANIEL
6790 PARKER ROAD
WESTFIELD NY 14787                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                             $736.62            $736.62
BRUNN, BARBARA
1322 PEPPERTREE DRIVE
DERBY NY 14047                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,931.54         $2,931.54
BURDETT, VALERIE
33 COTTAGE STREET
WESTFIELD NY 14787                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,423.05         $1,423.05
BURGESS, DENISE
51 EAST MAIN ST.
RIPLEY NY 14775                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,880.00         $3,880.00
CARLSON, ERIC
6295 STOCKTON HARTFIELD ROAD
DEWITTVILLE NY 14728                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,110.29         $8,110.29
CARRIZALES, RUTH
133 LAKE AVENUE
LOT 36
BROCTON NY 14716                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $216.28            $216.28
CHERIVAL, PAUL
6585 TIEBOR ROAD
MAYVILLE NY 14757                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                               $64.59            $64.59
COBB, JESSIE
P.O. BOX 372
BROCTON NY 14716                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $235.95            $235.95
COLEMAN, LINDA
26 BRANDY BLVD.
P.O. BOX 196
BROCTON NY 14716                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $8,323.38         $8,323.38




                                                                                    2 of 14
                                             Case 8-19-76260-ast          Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                                          In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                    Case No. 19-76272
                                                             Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                                Claim subject to offset?
                                                                                                                                                      Unliquidated
                                                                                                                                         Contingent
                                                                                                                    Specify Code




                                                                                                                                                                     Disputed
                                              Last 4 Digits of                                                  Subsection of Priority
         Creditor Name and Mailing Address   Account Number        Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
COLLINS, JENNIFER
735 PARK AVE
DUNKIRK NY 14048                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                             $352.49            $352.49
COMPTON, MICHELE
6103 EAST LAKE RD
MAYVILLE NY 14757                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $7,410.56         $7,410.56
COUDREY, LISA
10365 MALTBIE RD
GOWANDA NY 14070                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,128.62         $3,128.62
DAVIS, RONALD
72 SOUTH PORTAGE ST.
APT. 5
WESTFIELD NY 14787                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,368.48         $5,368.48
DAWSON, COURTNEY
40 FAIRMOUNT AVENUE
APT. 4
JAMESTOWN NY 14701                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,011.08         $3,011.08
DUDLEY, JULIE
26 JACKSON STREET
MAYVILLE NY 14757                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,224.03         $4,224.03
DUNN, CARISSA
416 LORD STREET
DUNKIRK NY 14048                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                             $160.12            $160.12
ELDER, WANDA
63 S. STATE STREET
RIPLEY NY 14775                                                            Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,837.39         $1,837.39
ELLIS, LYNNELL
26 GROVE STREET
APT. 8
WESTIFELD NY 14787                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,745.45         $1,745.45
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                                3500                        8/2/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $7,056.41         $7,056.41
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                                3500                        8/9/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $6,837.24         $6,837.24



                                                                                        3 of 14
                                          Case 8-19-76260-ast          Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                                       In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                 Case No. 19-76272
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                           Last 4 Digits of                                                  Subsection of Priority
      Creditor Name and Mailing Address   Account Number        Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                             3500                        8/16/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $6,601.39         $6,601.39
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                             3500                        8/23/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $6,421.68         $6,421.68
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                             3500                        8/30/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $6,835.03         $6,835.03
FERRY, JOHN
28 EAST LAKE STREET
CELORON NY 14720                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $667.00            $667.00
FIELDING, JADE
67 ACADEMY STREET
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,315.57         $1,315.57
FIORENZO, SUSAN
5770 BUTTON VALLEY ROAD
ASHVILLE NY 14710                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,364.01         $4,364.01
FRANK, MICHELLE
8013 BROWNELL ROAD
CLYMER NY 14724                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,175.39         $2,175.39
GALLAWAY, DYLAN
7561 EAST ROUTE 20
APT. 4
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                               $26.68            $26.68
GARIEPY, ALEESHA
27 UNION STREET
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                               $94.21            $94.21
GATTO, BRITTANY
75 CHESTNUT STREET
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,815.22         $1,815.22
GEARY, REBECCA
6478 W MAIN RD
P.O. BOX 177
PORTLAND NY 14769                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,154.31         $6,154.31




                                                                                     4 of 14
                                            Case 8-19-76260-ast        Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                                       In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                 Case No. 19-76272
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
GILBERT, TERRI
7574 N. GALE ST.
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,697.48         $6,697.48
GILES, DORIANNE
238 EAST MAIN STREET
APT. 6
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                               $34.29            $34.29
GLEASON, GWEN
2991 MARKS ROAD
CLYMER NY 14724                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $9,203.72         $9,203.72
GREENE, AMBER
435 EAST MAIN STREET
FREDONIA NY 14063                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $365.44            $365.44
GREENE, JAYNE
6368 BROCKWAY ROAD
RIPLEY NY 14775                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $364.41            $364.41
GUSTAFSON, JANE
77 UNION STREET
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $260.72            $260.72
HABIG, MACKENZI
7570 MARTIN WRIGHT ROAD
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,785.64         $4,785.64
HARRIGER, JAMIE
150 W. MAIN STREET
BROCTON NY 14716                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $751.17            $751.17
HARRINGTON, ADELE
808 EDGEWATER DRIVE
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $110.75            $110.75
HARRIS, ROBERT
47 NORTH PORTAGE STREET
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $317.95            $317.95
HERDEMAN, PAMELA
5306 MORRIS RD.
MAYVILLE NY 14757                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $523.15            $523.15




                                                                                     5 of 14
                                            Case 8-19-76260-ast        Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                                       In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                 Case No. 19-76272
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
HETRICK, DANIELLE
6077 WELCH HILL ROAD
RIPLEY NY 14775                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,179.77         $1,179.77
HOPKINS, THOMAS
59 SEGSBURY RD
WILLIAMSVILLE NY 14221                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                            $9,059.77         $9,059.77
JAQUITH, CONNIE
12 PARK STREET
BROCTON NY 14716                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,412.90         $3,412.90
KAMINSKI, KAREN
31 PEARL STREET
FORESTVILLE NY 14062                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,965.38         $6,965.38
KEWLEY, JESSICA
1637 RT 83
FORESTVILLE NY 14062                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                               $61.16            $61.16
KNAPPENBERGER, CAROLINA
7093 FISH ROAD
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $646.56            $646.56
KOLIBAR, GEORGE
7020 WALKER ROAD
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,246.10         $4,246.10
KRZYZANOWSKI, JANE
15 REED STREET
P.O. BOX 515
SINCLAIRVILLE NY 14782                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,314.36         $1,314.36
LABARBERA, CATHERINE
2792 RT. 39
FORESTVILLE NY 14062                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,698.18         $1,698.18
LANDER, RACHEL
15 GERALD AVENUE
LAKEWOOD NY 14750                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,778.70         $1,778.70
LANDON, RONALD
162 NORTH PORTAGE STREET
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $952.08            $952.08




                                                                                     6 of 14
                                            Case 8-19-76260-ast          Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                                         In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                   Case No. 19-76272
                                                            Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                     Unliquidated
                                                                                                                                        Contingent
                                                                                                                   Specify Code




                                                                                                                                                                    Disputed
                                             Last 4 Digits of                                                  Subsection of Priority
        Creditor Name and Mailing Address   Account Number        Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
LANGER, STEFANIE
30 ACADEMY STREET
MAYVILLE NY 14757                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $317.96            $317.96
LATIMORE, JILLLIAN
11109 CENTER ROAD
SHERIDAN NY 14135                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $893.97            $893.97
LISEK, BRIDGETT
45 SHAVER STREET
RIPLEY NY 14775                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,316.83         $2,316.83
MASON, WENDELL
119 BOURNE STREET
WESTFIELD NY 14787                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,634.11         $3,634.11
MCKILLIP, HEATHER
6752 BLISS ROAD
MAYVILLE NY 14757                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,261.75         $2,261.75
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                        8/2/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $2,346.78         $2,346.78
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                        8/9/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $2,369.08         $2,369.08
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                        8/16/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $2,274.58         $2,274.58
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                        8/23/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $2,336.24         $2,336.24
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                        8/30/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $2,369.18         $2,369.18
MEACHAM, JENNIFER
33 UNION STREET
WESTFIELD NY 14787                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,935.77         $5,935.77
MIREK JR., MICHAEL
308 LORD STREET
DUNKIRK NY 14048                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,499.60         $2,499.60



                                                                                       7 of 14
                                           Case 8-19-76260-ast          Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                                        In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                  Case No. 19-76272
                                                           Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                    Unliquidated
                                                                                                                                       Contingent
                                                                                                                  Specify Code




                                                                                                                                                                   Disputed
                                            Last 4 Digits of                                                  Subsection of Priority
       Creditor Name and Mailing Address   Account Number        Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
MOURER, SARAH
18 UPPER MAIN
P.O. BOX 283
FORESTVILLE NY 14062                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,936.32         $2,936.32
NEWBERRY, RACHELLE
40 ACADEMY STREET
WESTFIELD NY 14787                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $179.81            $179.81
NICHOLS, FELICIA
35 SUMMER STREET
FREDONIA NY 14063                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,025.01         $2,025.01
NICKERSON, CHRISTINE
79 PEERLESS STREET
BROCTON NY 14716                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,529.87         $4,529.87
NICKERSON, CLIFFORD
79 PEERLESS STREET
BROCTON NY 14716                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                               $99.89            $99.89
NOWELL, SIGRID
18 HOLT ST.
WESTFIELD NY 14787                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,679.71         $1,679.71
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                        7/26/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $3,539.56         $3,539.56
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                        8/2/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $3,384.29         $3,384.29
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                        8/9/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                     $3,424.21         $3,424.21
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                        8/16/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $3,247.03         $3,247.03




                                                                                      8 of 14
                                            Case 8-19-76260-ast          Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                                         In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                   Case No. 19-76272
                                                            Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                     Unliquidated
                                                                                                                                        Contingent
                                                                                                                   Specify Code




                                                                                                                                                                    Disputed
                                             Last 4 Digits of                                                  Subsection of Priority
        Creditor Name and Mailing Address   Account Number        Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                              3700                        8/23/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $3,412.02         $3,412.02
NYS MEDICAID
HEALTH FACILITIES ASSESSMENT FUND
MR. JEROME ALAMIO/OFFICE OF POOL ADMIN
P.O. BOX 4757
SYRACUSE NY 13221-4757                                                 Various Dates, Assessment Tax             11 USC 507(a)(8)                      X                                                  $309,246.06        $309,246.06
ORTIZ, ANGELA
201 SMITH COURT
APT. B
DUNKIRK NY 14048                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                               $41.96            $41.96
ORTON, LISA
10795 WEST MAIN ROAD
RIPLEY NY 14775                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,485.00         $2,485.00
PATERNOSH, ROXANNE
8278 2ND STREET
WESTFIELD NY 14787                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $235.80            $235.80
PATTERSON, KELLY
P.O. BOX 438
WESTFIELD NY 14787                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,193.86         $4,193.86
PATTISON, HILLARY DAWN
38 WEST GREEN STREET
DUNKIRK NY 14048                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $5,781.62         $5,781.62
PATTISON, NATHANIEL
38 W. GREEN STREET
DUNKIRK NY 14048                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                             $986.42            $986.42
PETERSON, BRADLEY
308 LORD STREET
DUNKRIK NY 14048                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                             $417.38            $417.38
PROCTOR, SARA
17 N. BEAGLE STREET
DUNKIRK NY 14048                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                               $28.92            $28.92




                                                                                       9 of 14
                                            Case 8-19-76260-ast        Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                                       In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                 Case No. 19-76272
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
PROPER, JOSEPH
56 EAGLE STREET
JAMESTOWN NY 14701                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                               $22.45            $22.45
PRYLL, BRITTANY
131 CENTRAL AVE
P.O. BOX 76
BROCTON NY 14716                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $444.89            $444.89
REXFORD, KATHRYN
41 LAKE AVENUE
BROCTON NY 14716                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $201.64            $201.64
RICHARDSON, VICTORIA
57 ROSS STREET
RIPLEY NY 14775                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $169.57            $169.57
RODRIGUEZ, SHAUNA
5497 EAST MAIN STREET
BROCTON NY 14716                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $3,669.46         $3,669.46
RUSSO, ROBERT
21 ACADEMY STREET
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $524.58            $524.58
RZEPECKI, JULIE
9800 BROWNELL ROAD
CLYMER NY 14724                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                               $72.62            $72.62
SAUERLAND, JENNIFER
63 VALLEY ST
MAYVILLE NY 14787                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $841.01            $841.01
SCHUMAKER, CARRIE
5819 PARKER ROAD
RIPLEY NY 14775                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                             $202.46            $202.46
SEABOLT, SABRINA
2218 CLARK ROAD
ERIE PA 16510                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,058.26         $6,058.26
SHIOLENO, REBECCA
59 1/2 CLINTON STREET
NORTH EAST PA 16428                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                             $288.46            $288.46




                                                                                     10 of 14
                                           Case 8-19-76260-ast          Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                                        In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                  Case No. 19-76272
                                                           Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                    Unliquidated
                                                                                                                                       Contingent
                                                                                                                  Specify Code




                                                                                                                                                                   Disputed
                                            Last 4 Digits of                                                  Subsection of Priority
       Creditor Name and Mailing Address   Account Number        Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
SHREVE, CAITLYN
6182 WEBSTER ROAD
PORTLAND NY 14769                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $198.82            $198.82
SKUGGEN, BRIANNA
67 CHAMBERS STREET
JAMESTOWN NY 14701                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                               $97.00            $97.00
SMITH, AMBER
30 LAKEVIEW DR
APT. 3
LAKEWOOD NY 14750                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $72.38            $72.38
SMITH, CRYSTAL
46 HIGH ACRES DRIVE
BEMUS POINT NY 14712                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,538.59         $2,538.59
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                        8/2/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                   $10,034.66         $10,034.66
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                        8/9/2019 ,Taxes                    11 USC 507(a)(8)                      X                                                   $10,129.70         $10,129.70
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                        8/16/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $9,725.44         $9,725.44
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                        8/23/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                     $9,989.64         $9,989.64
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                        8/30/2019 ,Taxes                   11 USC 507(a)(8)                      X                                                   $10,130.74         $10,130.74
STALTER, LYNSY
25 E. MAIN ST
P.O. BOX 121
BROCTON NY 14716                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,974.54         $1,974.54
SWEENEY, MARGARET
65 EAST EVERETT STREET
FALCONER NY 14733                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $6,692.95         $6,692.95




                                                                                      11 of 14
                                           Case 8-19-76260-ast        Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                Case No. 19-76272
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                            Last 4 Digits of                                                Subsection of Priority
       Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
SWEET, MACKENZIE
17 PEARL STREET
WESTFIELD NY 14787                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                             $616.96            $616.96
THORNTON, LORI
6478 W. MAIN STREET
PORTLAND NY 14769                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                             $697.49            $697.49
TOLBERT, BELYNDA
68 SOUTH STATE STREET
RIPLEY NY 14775                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $97.36            $97.36
TOLBERT, CAMILLE
9330 EAST MAIN ROAD
RIPLEY NY 14775                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $264.16            $264.16
TORREY, ISAAC
PONDEROSA DRIVE
LOT 33
BROCTON NY 14716                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,329.48         $1,329.48
TORREY, PHILIP
34 PONDEROSA DRIVE
BROCTON NY 14716                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,650.47         $1,650.47
WAITE-CLINTON, MICHELLE
5822 THORNTON ROAD
CHERRY CREEK NY 14723                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                             $113.32            $113.32
WALSH, DANA
7020 WALKER ROAD
APT. 5
WESTFIELD NY 14787                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                             $147.18            $147.18
WEBB, ANNABELLE
211 DEER STREET
DUNKIRK NY 14048                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                               $64.25            $64.25
WESCOTT, REBECCA
6 WISNER STREET
P.O. BOX 203
RIPLEY NY 14775                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,125.43         $1,125.43




                                                                                    12 of 14
                                            Case 8-19-76260-ast        Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                                       In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                 Case No. 19-76272
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                             Last 4 Digits of                                                Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                          Total Claim    Priority Amount
WHITEHEAD, GINA
113 EAST STREET
P.O. BOX 384
SHERMAN NY 14781                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $123.55            $123.55
WILSON, STEPHANY
9555 N. SWEDE RD
BROCTON NY 14716                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $444.11            $444.11
WINSLOW, JOSHUA
85 EAST CHAUTAUQUA STREET
MAYVILLE NY 14757                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,056.44         $1,056.44
WISEMAN, DEBRA
6934 FINLEY ROAD
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,794.95         $1,794.95
WITT, MAKAYLA
5772 ELLICOTT ROAD
LOT 14
BROCTON NY 14716                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                                $5.98             $5.98
WOOD, LINNIE
106 E. EVERETT STREET
FALCONER NY 14733                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,815.26         $1,815.26
WOOLLETT, DOTTY
9807 EAST SIDE HILL ROAD
RIPLEY NY 14775                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $4,002.44         $4,002.44
WRIGHT, LISA
70 OLD MILL ROAD
BROCTON NY 14716                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $2,284.88         $2,284.88
YORK, FRANK
5273 WEST LAKE ROAD
MAYVILLE NY 14757                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $172.72            $172.72
ZIMMERMAN, JUSTIN
262 HAMILTON ROAD
P.O. BOX 34
GARLAND PA 16416                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                             $142.92            $142.92
ZOOK, AMBER
8270 RT 5
WESTFIELD NY 14787                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $1,267.58         $1,267.58



                                                                                     13 of 14
                                    Case 8-19-76260-ast        Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37

                                               In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                         Case No. 19-76272
                                                  Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                       Claim subject to offset?
                                                                                                                                           Unliquidated
                                                                                                                              Contingent
                                                                                                         Specify Code




                                                                                                                                                          Disputed
                                     Last 4 Digits of                                                Subsection of Priority
Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim        Unsecured Claim                                                                            Total Claim Priority Amount
                                                                                                                                                                     Total:                       $665,522.43      $665,522.43




                                                                             14 of 14
                                                                      Case 8-19-76260-ast         Doc 160       Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                                   In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                            Case No. 19-76272
                                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent
                                                                                                                                                                                                 Date Debt was




                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                               Incurred, Basis for
                              Creditor Name                             Address1                                     Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
1199 SEIU                                     Dues Department                                                                         New York             NY           10108                         8/31/2019                     X                                                        $2,677.30
1199 SEIU                                     Political Action Fund                                                                   New York             NY           10108                         8/31/2019                     X                                                           $42.52
1199 SEIU                                     Regional Pension Plan                                                                   Buffalo              NY           14214                         7/31/2019                     X                                                        $1,579.79
1199 SEIU                                     Regional Pension Plan                                                                   Buffalo              NY           14214                         8/31/2019                     X                                                        $1,703.30
1199 SEIU Greater NY Education Fund           330 West 42nd St., 28th Floor                                                           New York             NY           10036                          8/2/2019                     X                                                         $813.17
1199 SEIU Greater NY Education Fund           330 West 42nd St., 28th Floor                                                           New York             NY           10036                         8/31/2019                     X                                                         $934.98
634 - Consolidated Communications             P.O. Box 580028                                                                         Charlotte            NC           28258                          9/7/2019                     X                                                           $54.00
634 - Consolidated Communications             P.O. Box 580028                                                                         Charlotte            NC           28258                         10/7/2019                     X                                                         $501.55
A Place For Mom                               P.O. Box 674164                                                                         Detroit              MI           48267-4164                    7/31/2017                     X                                                        $1,000.00
A Place For Mom                               P.O. Box 674164                                                                         Detroit              MI           48267-4164                   10/31/2017                     X                                                         $667.00
Absolut at Westfield, LLC                     Resident Trust Account                                          26 Cass Street          Westfield            NY           14787                         10/8/2019                     X                                                         $325.40
Absolut at Westfield, LLC                     Resident Trust Account                                          26 Cass Street          Westfield            NY           14787                         10/9/2019                     X                                                         $153.10
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                         Dallas               TX           75373                        10/14/2018                     X                                                        $1,746.00
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                         Dallas               TX           75373                        10/21/2018                     X                                                        $1,837.25
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                         Dallas               TX           75373                        10/28/2018                     X                                                        $3,559.25
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                         Dallas               TX           75373                         11/4/2018                     X                                                        $3,918.00
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                         Dallas               TX           75373                        11/11/2018                     X                                                        $3,308.00
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                         Dallas               TX           75373                         12/2/2018                     X                                                         $317.75
Add Lumber Company                            148 Willow Road                                                                         Dunkirk              NY           14048                         9/30/2017                     X                                                        $1,568.35
Add Lumber Company                            148 Willow Road                                                                         Dunkirk              NY           14048                        10/31/2017                     X                                                         $676.82
Add Lumber Company                            148 Willow Road                                                                         Dunkirk              NY           14048                        11/30/2017                     X                                                         $418.55
Add Lumber Company                            148 Willow Road                                                                         Dunkirk              NY           14048                        12/31/2017                     X                                                         $875.76
Add Lumber Company                            148 Willow Road                                                                         Dunkirk              NY           14048                         1/31/2018                     X                                                         $502.25
Add Lumber Company                            148 Willow Road                                                                         Dunkirk              NY           14048                         2/28/2018                     X                                                         $449.56
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                         7/31/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                         8/31/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                         9/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                        10/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                        11/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                        12/31/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                         1/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                         2/28/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                         3/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                         4/29/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                         5/30/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                         6/23/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                          7/9/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                         8/12/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                         9/24/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                            Lakewood             NJ           08701                         10/7/2019                     X                                                         $200.00
Airgas USA, LLC                               P.O. Box 734445                                                                         Chicago              IL           60673                         8/31/2019                     X                                                        $1,416.96
Airgas USA, LLC                               P.O. Box 734445                                                                         Chicago              IL           60673                         9/23/2019                     X                                                            $0.03
Airgas USA, LLC                               P.O. Box 734445                                                                         Chicago              IL           60673                         9/30/2019                     X                                                        $1,416.96
Albert J. Mogavero                            The Dun Building                                                                        Buffalo              NY           14202                         10/5/2019                     X                                                         $277.00
All State Fire & Security                     400 Mineral Springs Rd.                                                                 Buffalo              NY           14224-1016                    5/16/2019                     X                                                         $343.19
All State Fire & Security                     400 Mineral Springs Rd.                                                                 Buffalo              NY           14224-1016                    6/18/2019                     X                                                        $1,049.71
All State Fire & Security                     400 Mineral Springs Rd.                                                                 Buffalo              NY           14224-1016                    7/12/2019                     X                                                         $371.28
All State Fire & Security                     400 Mineral Springs Rd.                                                                 Buffalo              NY           14224-1016                    7/29/2019                     X                                                         $255.44
All State Fire & Security                     400 Mineral Springs Rd.                                                                 Buffalo              NY           14224-1016                    8/26/2019                     X                                                         $485.95
Allscripts Healthcare, LLC                    24630 Network Place                                                                     Chicago              IL           60673-1246                     7/8/2019                     X                                                        $1,039.73
Allscripts Healthcare, LLC                    24630 Network Place                                                                     Chicago              IL           60673-1246                    10/8/2019                     X                                                        $1,039.73
Allstate Medical                              34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         5/17/2018                     X                                                           $78.69
Allstate Medical                              34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         5/22/2018                     X                                                           $97.39
Allstate Medical                              34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          6/8/2018                     X                                                         $599.80
Allstate Medical                              34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         6/11/2018                     X                                                         $500.85
Allstate Medical                              34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         6/12/2018                     X                                                         $120.53
Allstate Medical                              34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         6/20/2018                     X                                                         $375.13
Allstate Medical                              34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         6/26/2018                     X                                                         $121.66
Allstate Medical                              34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          7/5/2018                     X                                                           $30.08
Allstate Medical                              34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          7/6/2018                     X                                                         $232.63
Allstate Medical                              34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         7/31/2018                     X                                                         $376.32
Allstate Medical                              34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         8/20/2018                     X                                                         $167.02




                                                                                                                 1 of 10
                                                                           Case 8-19-76260-ast         Doc 160       Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                                        In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                                 Case No. 19-76272
                                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                 Claim subject to offset?
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent
                                                                                                                                                                                                      Date Debt was




                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                                    Incurred, Basis for
                                   Creditor Name                             Address1                                     Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         8/31/2018                     X                                                         $731.49
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          9/5/2018                     X                                                         $112.65
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         9/12/2018                     X                                                           $53.79
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                       10/11/2018                      X                                                         $285.93
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                       10/17/2018                      X                                                         $137.05
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                       11/12/2018                      X                                                         $115.47
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                       11/19/2018                      X                                                         $559.33
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         12/4/2018                     X                                                         $200.26
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                       12/14/2018                      X                                                         $390.33
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          1/7/2019                     X                                                         $284.19
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         1/18/2019                     X                                                         $465.48
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          2/7/2019                     X                                                         $614.52
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         2/12/2019                     X                                                         $260.71
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         2/18/2019                     X                                                         $623.33
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         2/19/2019                     X                                                        $1,424.84
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         2/22/2019                     X                                                         $152.63
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         2/28/2019                     X                                                         $107.16
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          3/4/2019                     X                                                         $124.63
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          3/6/2019                     X                                                         $282.75
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          3/7/2019                     X                                                         $106.92
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         3/13/2019                     X                                                         $163.13
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         3/15/2019                     X                                                         $113.49
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         3/21/2019                     X                                                         $126.24
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         3/25/2019                     X                                                         $339.59
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         3/29/2019                     X                                                           $33.70
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          4/2/2019                     X                                                        $1,221.16
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         4/16/2019                     X                                                         $504.36
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         4/29/2019                     X                                                        $1,864.27
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          5/2/2019                     X                                                           $93.74
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          5/3/2019                     X                                                         $554.10
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         5/15/2019                     X                                                        $1,519.63
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         5/21/2019                     X                                                         $113.18
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         5/22/2019                     X                                                         $151.47
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         5/23/2019                     X                                                         $505.44
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         5/29/2019                     X                                                         $309.96
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         5/30/2019                     X                                                         $356.73
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          6/4/2019                     X                                                         $174.92
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         6/17/2019                     X                                                        $1,614.60
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         6/27/2019                     X                                                           $83.46
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         7/15/2019                     X                                                           $67.11
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         7/16/2019                     X                                                         $359.31
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         7/17/2019                     X                                                         $251.14
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         7/23/2019                     X                                                         $320.11
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                         8/28/2019                     X                                                         $550.30
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          9/2/2019                     X                                                         $610.42
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          9/4/2019                     X                                                         $188.60
Allstate Medical                                   34 35th St. Bldg. #6                                                                    Brooklyn             NY           11232                          9/5/2019                     X                                                         $229.50
American Express                                   200 Vesey Street                                                                        New York             NY           10281                      Various Dates                    X                                                      $114,973.37
Amtrust North America, Inc.                        P.O. Box 94557                                                                          Cleveland            OH           44101-4557                    6/30/2019                     X                                                        $6,013.86
Associated Clinical Laboratories                   15832 Collections Center Dr.                                                            Chicago              IL           60693                         3/31/2019                     X                                                        $2,517.30
Associated Clinical Laboratories                   15832 Collections Center Dr.                                                            Chicago              IL           60693                         4/30/2019                     X                                                         $204.33
Associated Clinical Laboratories                   15832 Collections Center Dr.                                                            Chicago              IL           60693                         5/31/2019                     X                                                         $781.04
Associated Clinical Laboratories                   15832 Collections Center Dr.                                                            Chicago              IL           60693                         6/30/2019                     X                                                        $1,161.82
Associated Clinical Laboratories                   15832 Collections Center Dr.                                                            Chicago              IL           60693                         7/31/2019                     X                                                         $997.70
Associated Clinical Laboratories                   15832 Collections Center Dr.                                                            Chicago              IL           60693                         8/31/2019                     X                                                         $897.75
Bay City Orthocare LLC                             2313 Peach St                                                                           Erie                 PA           16502                          6/4/2019                     X                                                           $73.33
Bestway Container Service                          202 E. Main St.                                                                         Fredonia             NY           14063                          7/1/2019                     X                                                         $567.50
Bestway Container Service                          202 E. Main St.                                                                         Fredonia             NY           14063                          8/1/2019                     X                                                         $567.50
Bestway Container Service                          202 E. Main St.                                                                         Fredonia             NY           14063                          9/1/2019                     X                                                         $567.50
Bestway Container Service                          202 E. Main St.                                                                         Fredonia             NY           14063                         10/1/2019                     X                                                         $567.50
Billit AIT, LLC                                    300 GLEED AVE.                                                                          EAST AURORA          NY           14052                         7/31/2019                     X                                                         $155.50
Billit AIT, LLC                                    300 GLEED AVE.                                                                          EAST AURORA          NY           14052                         8/31/2019                     X                                                         $151.20




                                                                                                                      2 of 10
                                                                      Case 8-19-76260-ast            Doc 160       Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                               Case No. 19-76272
                                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent
                                                                                                                                                                                                    Date Debt was




                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                                  Incurred, Basis for
                              Creditor Name                                Address1                                     Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
Bimbo Foods, Inc.                             P.O. Box 827810                                                                            Philadelphia         PA           19182-7810                    6/30/2019                     X                                                         $621.58
Bimbo Foods, Inc.                             P.O. Box 827810                                                                            Philadelphia         PA           19182-7810                    7/31/2019                     X                                                         $672.14
Bimbo Foods, Inc.                             P.O. Box 827810                                                                            Philadelphia         PA           19182-7810                    8/31/2019                     X                                                         $659.01
Blackburn's Physicians Pharmacy, Inc.         301 Corbet Street                                                                          Tarentum             PA           15084                         2/14/2018                     X                                                         $235.00
Brigiotta's Produce & Garden Center           410-414 Fairmont Ave                                                                       Jamestown            NY           14701                         9/30/2019                     X                                                         $393.08
Buffalo Niagara Retina Association            6480 Main Street Ste 1                                                                     Williamsville        NY           14221                          1/5/2017                     X                                                        $1,971.78
Buffalo Scale & Supply Co, Inc.               280 Seneca Street                                                                          Buffalo              NY           14204                         7/18/2019                     X                                                         $464.86
Care Center Rx & Medical Supply, Inc-The      15 West Lucas Ave.                                                                         Dunkirk              NY           14048                          5/1/2018                     X                                                        $1,958.20
Care Center Rx & Medical Supply, Inc-The      15 West Lucas Ave.                                                                         Dunkirk              NY           14048                          8/1/2018                     X                                                         $756.70
Care Center Rx & Medical Supply, Inc-The      15 West Lucas Ave.                                                                         Dunkirk              NY           14048                          9/1/2018                     X                                                         $826.70
Care Center Rx & Medical Supply, Inc-The      15 West Lucas Ave.                                                                         Dunkirk              NY           14048                         10/1/2018                     X                                                         $826.70
Care Center Rx & Medical Supply, Inc-The      15 West Lucas Ave.                                                                         Dunkirk              NY           14048                         11/1/2018                     X                                                           $28.50
Chautauqua County Sheriff                     Attn: Civil Department                                                                     Mayville             NY           14757-0128                    10/5/2019                     X                                                         $166.36
Chautauqua Professional Medical Services      Attn: Andrew Landis                                                                        Fredonia             NY           14063                         9/12/2018                     X                                                        $4,166.67
Chautauqua Professional Medical Services      Attn: Andrew Landis                                                                        Fredonia             NY           14063                         10/1/2018                     X                                                        $4,166.67
Chautauqua Professional Medical Services      Attn: Andrew Landis                                                                        Fredonia             NY           14063                        11/21/2018                     X                                                        $4,166.67
Chautauqua Professional Medical Services      Attn: Andrew Landis                                                                        Fredonia             NY           14063                        12/26/2018                     X                                                        $4,166.67
Chautauqua Professional Medical Services      Attn: Andrew Landis                                                                        Fredonia             NY           14063                          2/4/2019                     X                                                        $4,166.67
Chautauqua Professional Medical Services      Attn: Andrew Landis                                                                        Fredonia             NY           14063                         2/28/2019                     X                                                        $4,166.67
Chautauqua Professional Medical Services      Attn: Andrew Landis                                                                        Fredonia             NY           14063                         3/25/2019                     X                                                        $4,166.67
Chautauqua Professional Medical Services      Attn: Andrew Landis                                                                        Fredonia             NY           14063                         4/29/2019                     X                                                        $4,166.67
Chautauqua Professional Medical Services      Attn: Andrew Landis                                                                        Fredonia             NY           14063                         5/31/2019                     X                                                        $4,166.67
Chem-Aqua                                     23261 Network Pl.                                                                          Chicago              IL           60673-1232                    3/28/2017                     X                                                        $2,717.23
Chudy Paper Company Inc.                      2615 Walden Ave.                                                                           Cheektowaga          NY           14225                         7/10/2019                     X                                                         $487.57
Chudy Paper Company Inc.                      2615 Walden Ave.                                                                           Cheektowaga          NY           14225                         8/16/2019                     X                                                         $868.75
Chudy Paper Company Inc.                      2615 Walden Ave.                                                                           Cheektowaga          NY           14225                          9/6/2019                     X                                                           $62.25
Chudy Paper Company Inc.                      2615 Walden Ave.                                                                           Cheektowaga          NY           14225                         9/11/2019                     X                                                         $574.76
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                     6/5/2018                     X                                                        $1,614.99
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                    6/12/2018                     X                                                         $631.13
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                     7/3/2018                     X                                                         $477.00
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                    7/10/2018                     X                                                        $1,546.99
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                    8/21/2018                     X                                                        $4,581.39
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                    8/28/2018                     X                                                        $3,011.16
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                     9/4/2018                     X                                                        $1,490.63
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                    9/11/2018                     X                                                        $1,794.96
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                    9/18/2018                     X                                                        $4,087.67
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                    9/25/2018                     X                                                        $3,190.93
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                    10/2/2018                     X                                                        $1,342.69
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                    10/9/2018                     X                                                         $915.75
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                   10/16/2018                     X                                                         $358.88
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                   10/23/2018                     X                                                        $1,113.01
Clinical Staffing Resources                   c/o Wells Fargo Bank, N.A.                                                                 Boston               MA           02284-2932                   10/30/2018                     X                                                        $1,832.06
Compliance Consulting Group, LLC              2623 Hooper Ave                                                                            Brick                NJ           08723                          9/1/2019                     X                                                        $1,000.00
Compliance Consulting Group, LLC              2623 Hooper Ave                                                                            Brick                NJ           08723                         10/1/2019                     X                                                        $1,000.00
Concord Plumbing & Heating, Inc               116 Clinton St                                                                             North East           PA           16428                         1/16/2019                     X                                                        $2,844.00
Crest/Good Manufacturing Co,Inc               90 Gordon Dr. Suite A                                                                      Syosset              NY           11791                         7/13/2017                     X                                                         $303.08
Crest/Good Manufacturing Co,Inc               90 Gordon Dr. Suite A                                                                      Syosset              NY           11791                         7/19/2017                     X                                                            $9.18
Crown Energy Services, Inc.                   P.O. Box 260                                                                               West Seneca          NY           14224-0260                    1/21/2019                     X                                                        $5,457.58
Crown Energy Services, Inc.                   P.O. Box 260                                                                               West Seneca          NY           14224-0260                    2/19/2019                     X                                                        $8,376.47
Crown Energy Services, Inc.                   P.O. Box 260                                                                               West Seneca          NY           14224-0260                    3/20/2019                     X                                                        $4,053.00
Crown Energy Services, Inc.                   P.O. Box 260                                                                               West Seneca          NY           14224-0260                    4/18/2019                     X                                                        $6,532.08
Crown Energy Services, Inc.                   P.O. Box 260                                                                               West Seneca          NY           14224-0260                    5/20/2019                     X                                                        $3,152.17
Crown Energy Services, Inc.                   P.O. Box 260                                                                               West Seneca          NY           14224-0260                    6/19/2019                     X                                                        $3,085.34
Crown Energy Services, Inc.                   P.O. Box 260                                                                               West Seneca          NY           14224-0260                    7/22/2019                     X                                                        $3,390.15
Crown Energy Services, Inc.                   P.O. Box 260                                                                               West Seneca          NY           14224-0260                    8/20/2019                     X                                                        $1,595.39
Crown Energy Services, Inc.                   P.O. Box 260                                                                               West Seneca          NY           14224-0260                    9/19/2019                     X                                                        $1,627.06
Department of Public Works                    23 Elm Street                                                                              Westfield            NY           14787                         8/28/2019                     X                                                        $2,395.80
Department of Public Works                    23 Elm Street                                                                              Westfield            NY           14787                         8/29/2019                     X                                                        $2,364.10
Department of Public Works                    23 Elm Street                                                                              Westfield            NY           14787                         9/30/2019                     X                                                        $5,519.96
DFT Communications                            P.O. Box 500                                                                               Fredonia             NY           14063-0500                     8/1/2019                     X                                                        $1,489.38
DFT Communications                            P.O. Box 500                                                                               Fredonia             NY           14063-0500                     9/1/2019                     X                                                         $488.60
DFT Communications                            P.O. Box 500                                                                               Fredonia             NY           14063-0500                    10/1/2019                     X                                                        $1,407.32




                                                                                                                    3 of 10
                                                                       Case 8-19-76260-ast           Doc 160       Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                                      In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                               Case No. 19-76272
                                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent
                                                                                                                                                                                                    Date Debt was




                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                                  Incurred, Basis for
                                 Creditor Name                             Address1                                     Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
DR Innovations, LLC                              10 Marietta Drive                                                                       Pomona               NY           10970                         7/31/2018                     X                                                         $150.00
DR Innovations, LLC                              10 Marietta Drive                                                                       Pomona               NY           10970                         8/31/2018                     X                                                         $150.00
DR Innovations, LLC                              10 Marietta Drive                                                                       Pomona               NY           10970                         9/30/2018                     X                                                         $150.00
DR Innovations, LLC                              10 Marietta Drive                                                                       Pomona               NY           10970                        10/31/2018                     X                                                         $150.00
DR Innovations, LLC                              10 Marietta Drive                                                                       Pomona               NY           10970                        11/30/2018                     X                                                         $150.00
DR Innovations, LLC                              10 Marietta Drive                                                                       Pomona               NY           10970                        12/31/2018                     X                                                         $150.00
DR Innovations, LLC                              10 Marietta Drive                                                                       Pomona               NY           10970                         1/31/2019                     X                                                         $150.00
DR Innovations, LLC                              10 Marietta Drive                                                                       Pomona               NY           10970                         2/28/2019                     X                                                         $150.00
DR Innovations, LLC                              10 Marietta Drive                                                                       Pomona               NY           10970                         3/31/2019                     X                                                         $150.00
DR Innovations, LLC                              10 Marietta Drive                                                                       Pomona               NY           10970                         4/30/2019                     X                                                         $150.00
DR Innovations, LLC                              10 Marietta Drive                                                                       Pomona               NY           10970                         5/31/2019                     X                                                         $150.00
DR Innovations, LLC                              10 Marietta Drive                                                                       Pomona               NY           10970                         6/30/2019                     X                                                         $150.00
DR Innovations, LLC                              10 Marietta Drive                                                                       Pomona               NY           10970                         7/31/2019                     X                                                         $150.00
E.M. Cahill Co., Inc.                            519 South Wilbur Avenue                                                                 Syracuse             NY           13204-2610                    5/10/2019                     X                                                         $348.06
E.M. Cahill Co., Inc.                            519 South Wilbur Avenue                                                                 Syracuse             NY           13204-2610                     7/5/2019                     X                                                         $126.37
E.M. Cahill Co., Inc.                            519 South Wilbur Avenue                                                                 Syracuse             NY           13204-2610                     8/1/2019                     X                                                         $418.03
Eagle Ridge Landscaping                          7447 Martin Road                                                                        Westfield            NY           14787                         5/18/2019                     X                                                         $221.40
Eagle Ridge Landscaping                          7447 Martin Road                                                                        Westfield            NY           14787                         9/13/2019                     X                                                        $3,240.00
Eagle Ridge Landscaping                          7447 Martin Road                                                                        Westfield            NY           14787                         10/7/2019                     X                                                        $3,240.00
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                      Amherst              NY           14228                          9/3/2019                     X                                                         $625.67
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                      Amherst              NY           14228                          9/4/2019                     X                                                           $42.79
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                      Amherst              NY           14228                          9/6/2019                     X                                                         $211.14
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                      Amherst              NY           14228                          9/9/2019                     X                                                           $39.63
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                      Amherst              NY           14228                         9/24/2019                     X                                                         $253.70
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                      Amherst              NY           14228                         10/3/2019                     X                                                         $304.46
Eaton Office Supply Co., Inc.                    180 John Glenn Dr.                                                                      Amherst              NY           14228                         10/7/2019                     X                                                         $133.90
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                           Ellicottville        NY           14731                        12/24/2018                     X                                                        $1,342.44
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                           Ellicottville        NY           14731                         1/23/2019                     X                                                         $469.74
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                           Ellicottville        NY           14731                         4/11/2019                     X                                                           $98.72
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                           Ellicottville        NY           14731                         4/13/2019                     X                                                           $65.82
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                           Ellicottville        NY           14731                         4/18/2019                     X                                                         $335.84
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                           Ellicottville        NY           14731                         5/10/2019                     X                                                         $849.92
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                           Ellicottville        NY           14731                         5/28/2019                     X                                                         $350.60
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                           Ellicottville        NY           14731                          7/9/2019                     X                                                         $722.66
Ellicottville Kitchen Equipment                  P.O. Box 1549                                                                           Ellicottville        NY           14731                          9/5/2019                     X                                                         $389.04
Evenhouse Printing                               4783 Southwestern Blvd.                                                                 Hamburg              NY           14075                         3/20/2019                     X                                                         $470.57
Evenhouse Printing                               4783 Southwestern Blvd.                                                                 Hamburg              NY           14075                          5/9/2019                     X                                                         $242.23
Evenhouse Printing                               4783 Southwestern Blvd.                                                                 Hamburg              NY           14075                         8/10/2019                     X                                                           $82.89
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                         7/20/2018                     X                                                        $4,546.33
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                         7/27/2018                     X                                                       $11,066.33
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                          8/3/2018                     X                                                       $12,511.01
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                         8/10/2018                     X                                                        $4,568.70
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                         8/17/2018                     X                                                        $7,227.60
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                         8/31/2018                     X                                                        $4,083.11
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                         9/14/2018                     X                                                        $4,799.01
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                         9/21/2018                     X                                                        $3,572.15
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                         9/28/2018                     X                                                        $5,387.74
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                         10/5/2018                     X                                                        $1,663.95
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                        10/12/2018                     X                                                        $4,304.28
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                        10/19/2018                     X                                                        $3,718.42
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                        10/26/2018                     X                                                        $4,697.73
Favorite Healthcare Staffing, Inc.               P.O. Box 26225                                                                          Overland Park        KS           66225                         11/2/2018                     X                                                        $1,634.83
Fidelis                                          P.O. Box 955502                                                                         St. Louis            MO           63195-5502                     9/7/2017                     X                                                        $8,362.40
Fidelis                                          P.O. Box 955502                                                                         St. Louis            MO           63195-5502                   12/19/2017                     X                                                        $3,973.66
Fidelis                                          P.O. Box 955502                                                                         St. Louis            MO           63195-5502                    1/26/2018                     X                                                         $791.00
Fidelis                                          P.O. Box 955502                                                                         St. Louis            MO           63195-5502                    3/20/2018                     X                                                       $18,004.10
Fidelis                                          P.O. Box 955502                                                                         St. Louis            MO           63195-5502                    4/19/2018                     X                                                        $6,499.32
Fidelis                                          P.O. Box 955502                                                                         St. Louis            MO           63195-5502                     8/6/2018                     X                                                        $4,986.32
Fidelis                                          P.O. Box 955502                                                                         St. Louis            MO           63195-5502                    8/13/2018                     X                                                        $3,939.06
Fidelis                                          P.O. Box 955502                                                                         St. Louis            MO           63195-5502                    9/24/2018                     X                                                        $8,194.50
Fidelis                                          P.O. Box 955502                                                                         St. Louis            MO           63195-5502                    10/8/2018                     X                                                         $752.00
Fidelis                                          P.O. Box 955502                                                                         St. Louis            MO           63195-5502                   10/11/2018                     X                                                        $1,488.50




                                                                                                                    4 of 10
                                                                      Case 8-19-76260-ast         Doc 160       Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                                   In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                            Case No. 19-76272
                                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent
                                                                                                                                                                                                 Date Debt was




                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                               Incurred, Basis for
                             Creditor Name                              Address1                                     Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
Fidelis                                      P.O. Box 955502                                                                          St. Louis            MO           63195-5502                   11/13/2018                     X                                                        $1,998.83
Fidelis                                      P.O. Box 955502                                                                          St. Louis            MO           63195-5502                   11/23/2018                     X                                                        $1,488.50
Fidelis                                      P.O. Box 955502                                                                          St. Louis            MO           63195-5502                   12/10/2018                     X                                                         $752.00
Fidelis                                      P.O. Box 955502                                                                          St. Louis            MO           63195-5502                   12/26/2018                     X                                                        $1,488.50
Fidelis                                      P.O. Box 955502                                                                          St. Louis            MO           63195-5502                    1/15/2019                     X                                                        $2,307.55
Fidelis                                      P.O. Box 955502                                                                          St. Louis            MO           63195-5502                     3/5/2019                     X                                                        $8,910.55
Fidelis                                      P.O. Box 955502                                                                          St. Louis            MO           63195-5502                     4/7/2019                     X                                                        $4,095.55
Fidelis                                      P.O. Box 955502                                                                          St. Louis            MO           63195-5502                    5/20/2019                     X                                                        $3,841.10
Fidelis                                      P.O. Box 955502                                                                          St. Louis            MO           63195-5502                    6/20/2019                     X                                                        $2,682.00
Fidelis                                      P.O. Box 955502                                                                          St. Louis            MO           63195-5502                    7/20/2019                     X                                                        $4,615.10
Fidelis                                      P.O. Box 955502                                                                          St. Louis            MO           63195-5502                    7/22/2019                     X                                                         $894.00
First UNUM Life Insurance Co.                P.O. Box 406927                                                                          Atlanta              GA           30384-6927                    9/17/2019                     X                                                           $30.78
Foothills Medical Group at OGH               908 Niagara Falls Blvd Ste 208                                                           N. Tonawanda         NY           14120                         3/22/2018                     X                                                         $127.41
Forefront Telecare, Inc                      1633 N. Mountain Ave                                                                     Upland               CA           91784                         1/31/2017                     X                                                         $584.20
Forefront Telecare, Inc                      1633 N. Mountain Ave                                                                     Upland               CA           91784                         2/28/2017                     X                                                         $533.40
Forefront Telecare, Inc                      1633 N. Mountain Ave                                                                     Upland               CA           91784                         3/31/2017                     X                                                         $499.00
Forefront Telecare, Inc                      1633 N. Mountain Ave                                                                     Upland               CA           91784                         4/30/2017                     X                                                         $499.00
Forefront Telecare, Inc                      1633 N. Mountain Ave                                                                     Upland               CA           91784                         5/31/2017                     X                                                         $499.00
Forefront Telecare, Inc                      1633 N. Mountain Ave                                                                     Upland               CA           91784                         6/30/2017                     X                                                         $499.00
Forefront Telecare, Inc                      1633 N. Mountain Ave                                                                     Upland               CA           91784                         7/31/2017                     X                                                         $499.00
Forefront Telecare, Inc                      1633 N. Mountain Ave                                                                     Upland               CA           91784                         8/31/2017                     X                                                         $660.40
Forefront Telecare, Inc                      1633 N. Mountain Ave                                                                     Upland               CA           91784                         9/30/2017                     X                                                         $812.80
Forefront Telecare, Inc                      1633 N. Mountain Ave                                                                     Upland               CA           91784                        10/31/2017                     X                                                         $838.20
Forefront Telecare, Inc                      1633 N. Mountain Ave                                                                     Upland               CA           91784                        11/30/2017                     X                                                         $762.00
Forefront Telecare, Inc                      1633 N. Mountain Ave                                                                     Upland               CA           91784                        12/31/2017                     X                                                         $736.60
Formal Maintenance Services, Inc             P.O. Box 423                                                                             Lancaster            NY           14086                         8/26/2019                     X                                                         $761.40
Fredonia Glass Service, LLC                  218 Eagle St.                                                                            Fredonia             NY           14063                         5/18/2018                     X                                                         $777.60
Global Health Products, Inc.                 1099 Jay Street, Ste 100E                                                                Rochester            NY           14611-1155                     8/6/2019                     X                                                         $642.12
Hand & Arthritis Rehab Ctr                   300 State St.                                                                            Erie                 PA           16507-1429                    6/20/2019                     X                                                         $650.00
Hand Microsurgery & Reconstruction           300 State St, Ste 205                                                                    Erie                 PA           16507                         6/20/2019                     X                                                           $20.75
Hand Microsurgery & Reconstruction           300 State St, Ste 205                                                                    Erie                 PA           16507                         7/22/2019                     X                                                           $38.77
Harbor Linen                                 P.O. Box 3510                                                                            Cherry Hill          NJ           08034                          5/2/2019                     X                                                         $310.67
Harbor Linen                                 P.O. Box 3510                                                                            Cherry Hill          NJ           08034                         5/21/2019                     X                                                         $304.56
Harbor Linen                                 P.O. Box 3510                                                                            Cherry Hill          NJ           08034                         5/23/2019                     X                                                         $178.00
Harbor Linen                                 P.O. Box 3510                                                                            Cherry Hill          NJ           08034                          6/4/2019                     X                                                         $562.78
Harbor Linen                                 P.O. Box 3510                                                                            Cherry Hill          NJ           08034                         6/13/2019                     X                                                         $120.86
Harbor Linen                                 P.O. Box 3510                                                                            Cherry Hill          NJ           08034                         6/14/2019                     X                                                         $469.26
Harbor Linen                                 P.O. Box 3510                                                                            Cherry Hill          NJ           08034                         8/12/2019                     X                                                         $386.91
Harbor Linen                                 P.O. Box 3510                                                                            Cherry Hill          NJ           08034                         8/22/2019                     X                                                         $386.91
Harbor Linen                                 P.O. Box 3510                                                                            Cherry Hill          NJ           08034                          9/4/2019                     X                                                         $224.42
Harter, Secrest & Emery LLP                  1600 Bausch & Lomb Place                                                                 Rochester            NY           14604-2711                   12/28/2017                     X                                                         $750.00
Harter, Secrest & Emery LLP                  1600 Bausch & Lomb Place                                                                 Rochester            NY           14604-2711                    1/16/2018                     X                                                         $750.00
Harter, Secrest & Emery LLP                  1600 Bausch & Lomb Place                                                                 Rochester            NY           14604-2711                    7/25/2018                     X                                                        $5,000.00
Harter, Secrest & Emery LLP                  1600 Bausch & Lomb Place                                                                 Rochester            NY           14604-2711                    4/22/2019                     X                                                        $2,500.00
Hartford Steam Boiler                        21045 Network Place                                                                      Chicago              IL           60673                         3/22/2017                     X                                                         $420.00
Hartford Steam Boiler                        21045 Network Place                                                                      Chicago              IL           60673                         2/14/2018                     X                                                         $420.00
Health System Services, LTD                  6867 Williams Rd                                                                         Niagara Falls        NY           14304                        12/17/2018                     X                                                           $87.80
Health System Services, LTD                  6867 Williams Rd                                                                         Niagara Falls        NY           14304                         2/25/2019                     X                                                           $94.63
Health System Services, LTD                  6867 Williams Rd                                                                         Niagara Falls        NY           14304                         5/17/2019                     X                                                           $10.96
Health System Services, LTD                  6867 Williams Rd                                                                         Niagara Falls        NY           14304                         5/31/2019                     X                                                           $10.96
Health System Services, LTD                  6867 Williams Rd                                                                         Niagara Falls        NY           14304                         6/17/2019                     X                                                           $10.72
Health System Services, LTD                  6867 Williams Rd                                                                         Niagara Falls        NY           14304                         6/21/2019                     X                                                           $10.96
Health System Services, LTD                  6867 Williams Rd                                                                         Niagara Falls        NY           14304                         7/17/2019                     X                                                           $32.88
Health System Services, LTD                  6867 Williams Rd                                                                         Niagara Falls        NY           14304                         7/24/2019                     X                                                           $21.92
Health System Services, LTD                  6867 Williams Rd                                                                         Niagara Falls        NY           14304                         8/21/2019                     X                                                           $10.96
Health System Services, LTD                  6867 Williams Rd                                                                         Niagara Falls        NY           14304                         9/23/2019                     X                                                           $10.96
Hill-Rom                                     P.O. Box 643592                                                                          Pittsburgh           PA           15264-3592                    7/31/2017                     X                                                         $267.84
Hill-Rom                                     P.O. Box 643592                                                                          Pittsburgh           PA           15264-3592                    8/31/2017                     X                                                         $267.84
Hill-Rom                                     P.O. Box 643592                                                                          Pittsburgh           PA           15264-3592                    9/18/2017                     X                                                         $129.60
Indoor Air Professionals                     800 Commerce Pkwy                                                                        Lancaster            NY           14086-1738                    7/28/2019                     X                                                        $1,188.00
Instantwhip                                  P.O. Box 645592                                                                          Cincinnati           OH           45264-5592                    7/31/2019                     X                                                        $2,680.46
Instantwhip                                  P.O. Box 645592                                                                          Cincinnati           OH           45264-5592                    8/31/2019                     X                                                        $2,673.90




                                                                                                                 5 of 10
                                                                       Case 8-19-76260-ast          Doc 160       Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                                     In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                              Case No. 19-76272
                                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent
                                                                                                                                                                                                   Date Debt was




                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                                 Incurred, Basis for
                               Creditor Name                             Address1                                      Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
Instantwhip                                    P.O. Box 645592                                                                          Cincinnati           OH           45264-5592                    9/30/2019                     X                                                          $739.55
Integra Scripts LLC                            160 Airport Road                                                                         Lakewood             NJ           08701                          5/1/2019                     X                                                        $1,009.15
Integra Scripts LLC                            160 Airport Road                                                                         Lakewood             NJ           08701                          6/1/2019                     X                                                        $1,009.15
Integra Scripts LLC                            160 Airport Road                                                                         Lakewood             NJ           08701                          7/1/2019                     X                                                        $1,009.15
Integra Scripts LLC                            160 Airport Road                                                                         Lakewood             NJ           08701                          8/1/2019                     X                                                        $1,009.15
Integra Scripts LLC                            160 Airport Road                                                                         Lakewood             NJ           08701                          9/1/2019                     X                                                          $672.73
Integra Scripts LLC                            160 Airport Road                                                                         Lakewood             NJ           08701                         10/1/2019                     X                                                        $1,009.15
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                      Dallas               TX           75391-5183                    5/15/2018                     X                                                        $2,541.63
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                      Dallas               TX           75391-5183                    5/22/2018                     X                                                        $1,641.12
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                      Dallas               TX           75391-5183                    5/30/2018                     X                                                        $6,472.83
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                      Dallas               TX           75391-5183                     6/5/2018                     X                                                        $3,953.62
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                      Dallas               TX           75391-5183                    6/12/2018                     X                                                        $1,987.00
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                      Dallas               TX           75391-5183                    6/19/2018                     X                                                        $1,635.00
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                      Dallas               TX           75391-5183                    6/25/2018                     X                                                        $2,599.14
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                          South Easton         MA           02375                         6/30/2019                     X                                                          $471.09
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                          South Easton         MA           02375                         7/31/2019                     X                                                          $278.45
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                          South Easton         MA           02375                         8/31/2019                     X                                                          $450.80
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                          South Easton         MA           02375                         9/18/2019                     X                                                          $239.53
Interstate Gourmet Coffee Roasters, Inc.       43 Norfolk Ave.                                                                          South Easton         MA           02375                         10/1/2019                     X                                                          $239.53
Irish Welding & Carbonic Corp                  P.O. Box 409                                                                             Buffalo              NY           14212-0409                    9/30/2019                     X                                                          $713.84
Iron Mountain, Inc.                            P.O. Box 27128                                                                           New York             NY           10087-7128                    1/31/2019                     X                                                          $380.09
Iron Mountain, Inc.                            P.O. Box 27128                                                                           New York             NY           10087-7128                    2/28/2019                     X                                                          $380.09
Iron Mountain, Inc.                            P.O. Box 27128                                                                           New York             NY           10087-7128                    3/31/2019                     X                                                          $380.09
Iron Mountain, Inc.                            P.O. Box 27128                                                                           New York             NY           10087-7128                    4/30/2019                     X                                                          $380.09
Irr Supply Centers,inc.                        908 Niagara Falls Blvd                                                                   N.Tonawanda          NY           14120                        11/14/2016                     X                                                         -$198.74
Irr Supply Centers,inc.                        908 Niagara Falls Blvd                                                                   N.Tonawanda          NY           14120                        11/15/2016                     X                                                           $34.40
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                           Reading              PA           19612-3848                    7/10/2019                     X                                                          $373.68
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                           Reading              PA           19612-3848                    7/11/2019                     X                                                          $101.52
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                           Reading              PA           19612-3848                    7/17/2019                     X                                                          $513.00
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                           Reading              PA           19612-3848                    7/23/2019                     X                                                          $405.00
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                           Reading              PA           19612-3848                     8/6/2019                     X                                                           $64.80
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                           Reading              PA           19612-3848                    8/13/2019                     X                                                          $108.00
J. C. Ehrlich Co., Inc.                        P.O. Box 13848                                                                           Reading              PA           19612-3848                    8/14/2019                     X                                                          $101.52
Kalos Health                                   2424 Niagara Falls Blvd.                                                                 Niagara Falls        NY           14304                        12/11/2017                     X                                                          $847.00
Label Tape Systems, Inc.                       5563 Marquesas Cr                                                                        Sarasota             FL           34233                         8/14/2019                     X                                                          $283.90
Land & Wheels Instant Supply                   7811 N. 86 Street                                                                        Milwaukee            WI           53224                          6/8/2018                     X                                                          $319.67
Land & Wheels Instant Supply                   7811 N. 86 Street                                                                        Milwaukee            WI           53224                         6/18/2018                     X                                                          $115.25
Liberty Mutual                                 P.O. Box 66539                                                                           St. Louis            MO           63166                         4/19/2018                     X                                                       $10,347.39
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                             Clarendon            NY           14429                         10/4/2018                     X                                                          $384.46
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                             Clarendon            NY           14429                         3/12/2019                     X                                                        $4,417.20
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                             Clarendon            NY           14429                         5/16/2019                     X                                                          $472.50
Martin F. Scheinman, Esq.                      322 Main Street                                                                          Port Washington      NY           11050                         12/1/2018                     X                                                        $5,500.00
Masonry and More                               Norm Leamer                                                                              Westfield            NY           14787                          2/3/2017                     X                                                        $1,241.06
Masonry and More                               Norm Leamer                                                                              Westfield            NY           14787                         10/9/2017                     X                                                          $302.40
Medical Arts Support Corp.                     147 East Second St., Ste 205                                                             Mineola              NY           11501                          4/6/2017                     X                                                          $812.46
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                    5/20/2018                     X                                                        $3,939.49
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                    5/27/2018                     X                                                        $4,178.52
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                     6/3/2018                     X                                                        $4,719.39
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                    6/10/2018                     X                                                        $5,881.68
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                    6/17/2018                     X                                                        $3,425.92
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                    6/24/2018                     X                                                        $4,629.55
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                     7/1/2018                     X                                                        $6,114.89
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                     7/8/2018                     X                                                       $10,467.51
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                    7/15/2018                     X                                                        $6,414.60
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                    7/22/2018                     X                                                        $9,031.74
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                    7/29/2018                     X                                                        $9,954.74
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                     8/5/2018                     X                                                        $9,463.95
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                    8/12/2018                     X                                                        $9,425.00
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                    8/19/2018                     X                                                        $4,688.65
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                    8/26/2018                     X                                                          $909.48
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                     9/2/2018                     X                                                          $461.63
Medical Staffing Network                       P.O. Box 840292                                                                          Dallas               TX           75284-0292                     9/9/2018                     X                                                        $1,102.41




                                                                                                                   6 of 10
                                                                      Case 8-19-76260-ast           Doc 160       Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                                     In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                              Case No. 19-76272
                                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent
                                                                                                                                                                                                   Date Debt was




                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                                 Incurred, Basis for
                              Creditor Name                             Address1                                       Address2                  City             State        Zip     Country         Claim                                                                                Total Claim
Medline Industries, Inc.*                     P.O. Box 382075                                                                           Pittsburgh           PA           15251-8075                    9/28/2018                     X                                                            $2,302.35
Medline Industries, Inc.*                     P.O. Box 382075                                                                           Pittsburgh           PA           15251-8075                    8/13/2019                     X                                                            $3,325.00
Michael J. Merletti DPM                       282 Ransom Rd.                                                                            Grand Island         NY           14072                         9/17/2017                     X                                                             $773.02
Michael J. Merletti DPM                       282 Ransom Rd.                                                                            Grand Island         NY           14072                        12/31/2017                     X                                                             $317.84
Michael J. Merletti DPM                       282 Ransom Rd.                                                                            Grand Island         NY           14072                         8/22/2018                     X                                                             $618.37
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                             Jericho              NY           11753                          5/1/2018                     X                                                             $400.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                             Jericho              NY           11753                          6/1/2018                     X                                                             $500.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                             Jericho              NY           11753                          7/3/2018                     X                                                             $600.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                             Jericho              NY           11753                          6/3/2019                     X                                                             $270.00
Nascentia Health                              P.O. Box 211356                                                                           Eagan                MN           55121                        11/13/2018                     X                                                             $484.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                           East Aurora          NY           14052                          7/1/2019                     X                                                            $2,100.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                           East Aurora          NY           14052                          8/1/2019                     X                                                            $2,100.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                           East Aurora          NY           14052                          9/1/2019                     X                                                             $700.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                           East Aurora          NY           14052                         10/1/2019                     X                                                            $2,100.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                           East Aurora          NY           14052                         11/1/2019                     X                                                            $2,100.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                           East Aurora          NY           14052                         12/1/2019                     X                                                            $2,100.00
NYS Child Support Processing Center           P.O. Box 15363                                                                            Albany               NY           12212-5363                    10/5/2019                     X                                                             $117.11
NYS Commissioner of Health, NYNA              Prometric - NYS Nurse Aide Program                                                        Nottingham           MD           21236                        10/10/2019                     X                                                             $155.00
NYS Department Of Health                      Riverview Center                                                  150 Broadway            Albany               NY           12204                        11/12/2018                     X                                                            $2,395.63
NYSHFA                                        33 Elk Street                                                                             Albany               NY           12207                          9/1/2019                     X                                                             $510.70
NYSHFA - District 10                          P.O. Box 1875                                                                             Williamsville        NY           14231-1875                     1/2/2018                     X                                                             $840.00
NYSHFA - District 10                          P.O. Box 1875                                                                             Williamsville        NY           14231-1875                     1/2/2019                     X                                                             $840.00
Observer                                      P.O. Box 391                                                                              Dunkirk              NY           14048-0391                    3/31/2019                     X                                                             $341.28
Paramount Roofing Inc.                        786 Terrace Blvd                                                                          Depew                NY           14043                          4/2/2019                     X                                                            $1,814.67
Paramount Roofing Inc.                        786 Terrace Blvd                                                                          Depew                NY           14043                          6/4/2019                     X                                                            $4,185.00
Paramount Roofing Inc.                        786 Terrace Blvd                                                                          Depew                NY           14043                         6/14/2019                     X                                                            $3,575.49
PATIENT 50                                    Brown Chiari LLP (Angelo Gambino)                                 2470 Walden Ave.        Buffalo              NY           14225                                          X            X X                                                Unknown
PATIENT 5749                                  Brown Chiari LLP (Angelo Gambino)                                 2470 Walden Ave.        Buffalo              NY           14225                           1/0/1900 X                  X X                                                             $0.00
PATIENT 5762                                  Campbell & Associates (Jason Telaak)                              2470 Walden Ave.        Buffalo              NY           14225                           1/0/1900 X                  X X                                                             $0.00
PATIENT 5769                                  Tang Law Firm P.C. (Michelle Tang)                                2470 Walden Ave.        Buffalo              NY           14225                                          X            X X                                                Unknown
PATIENT 5771                                  Brown Chiari LLP (Theresa Walsh)                                  2470 Walden Ave.        Buffalo              NY           14225                                          X            X X                                                Unknown
Patton Electric Co                            10378 Bennett Rd                                                                          Fredonia             NY           14063                         2/19/2019                     X                                                             $685.75
Peerless Insurance                            P.O. Box 515097                                                                           Los Angeles          CA           90051                         4/20/2018                     X                                                            $2,072.00
Penn Detroit Diesel-Allison                   P.O. Box 829798                                                                           Philadelphia         PA           19182-9798                     4/9/2019                     X                                                             $232.20
Pioneer Credit Recovery                       P.O. Box 157                                                                              Arcade               NY           14009                         10/5/2019                     X                                                               $46.09
PointClickCare Technologies, Inc.             P.O. Box 674802                                                                           Detroit              MI           48267-4802                     3/1/2018                     X                                                            $2,306.62
PointClickCare Technologies, Inc.             P.O. Box 674802                                                                           Detroit              MI           48267-4802                     4/1/2018                     X                                                            $2,306.62
PointClickCare Technologies, Inc.             P.O. Box 674802                                                                           Detroit              MI           48267-4802                    10/1/2019                     X                                                            $2,226.53
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                            Cheektowaga          NY           14225                          3/3/2019                     X                                                               $46.39
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                            Cheektowaga          NY           14225                          3/7/2019                     X                                                               $23.27
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                            Cheektowaga          NY           14225                          4/4/2019                     X                                                               $23.27
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                            Cheektowaga          NY           14225                          5/2/2019                     X                                                               $23.27
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                            Cheektowaga          NY           14225                         5/30/2019                     X                                                               $23.27
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                            Cheektowaga          NY           14225                          6/3/2019                     X                                                               $46.39
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                            Cheektowaga          NY           14225                         6/27/2019                     X                                                               $23.27
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                            Cheektowaga          NY           14225                         7/25/2019                     X                                                               $23.27
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                            Cheektowaga          NY           14225                         8/22/2019                     X                                                               $23.27
Povinelli Cutlery Inc.                        3810 Union Rd.                                                                            Cheektowaga          NY           14225                         9/19/2019                     X                                                               $23.27
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                          1/5/2017                     X                                                             $238.32
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                          2/7/2017                     X                                                             $525.70
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                          3/5/2017                     X                                                             $812.63
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                          4/5/2017                     X                                                             $871.86
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                          5/4/2017                     X                                                            $1,663.46
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                          6/7/2017                     X                                                            $1,257.02
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                          7/3/2017                     X                                                            $1,508.75
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                          8/7/2017                     X                                                             $526.05
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                          9/4/2017                     X                                                            $1,367.50
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                         10/9/2017                     X                                                            $1,692.76
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                         11/5/2017                     X                                                             $845.72
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                         12/6/2017                     X                                                             $719.25
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                        12/31/2017                     X                                                            $1,648.54
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                         Brooklyn             NY           11205                         1/31/2018                     X                                                             $796.94




                                                                                                                   7 of 10
                                                                     Case 8-19-76260-ast         Doc 160       Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                                  In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                           Case No. 19-76272
                                                                                  Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent
                                                                                                                                                                                                Date Debt was




                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                              Incurred, Basis for
                              Creditor Name                            Address1                                     Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         2/28/2018                     X                                                        $1,820.72
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         3/31/2018                     X                                                        $1,153.84
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         4/30/2018                     X                                                        $1,925.61
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         5/31/2018                     X                                                          $219.50
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         6/30/2018                     X                                                        $1,645.34
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         7/31/2018                     X                                                          $970.83
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         8/31/2018                     X                                                        $1,103.26
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         9/30/2018                     X                                                          $504.57
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                        10/31/2018                     X                                                        $1,424.27
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                        11/30/2018                     X                                                          $642.45
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                        12/31/2018                     X                                                        $1,487.65
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         2/11/2019                     X                                                          $774.51
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         2/28/2019                     X                                                          $982.71
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         3/31/2019                     X                                                        $1,194.36
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         4/30/2019                     X                                                        $1,021.81
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         5/31/2019                     X                                                        $2,025.76
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         6/30/2019                     X                                                          $492.06
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         7/31/2019                     X                                                        $1,090.36
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                      Brooklyn             NY           11205                         9/13/2019                     X                                                          $914.46
Purchase Power                                P.O. Box 371874                                                                        Pittsburgh           PA           15250-7874                     9/6/2019                     X                                                          $503.50
Pure Water Technology of WNY Inc.             316 Seneca St.                                                                         Buffalo              NY           14204                         3/12/2019                     X                                                          $162.00
Pure Water Technology of WNY Inc.             316 Seneca St.                                                                         Buffalo              NY           14204                         6/12/2019                     X                                                          $162.00
Pure Water Technology of WNY Inc.             316 Seneca St.                                                                         Buffalo              NY           14204                         9/12/2019                     X                                                          $162.00
Regional Cancer Center                        2500 West 12th St.                                                                     Erie                 PA           16505-4508                     8/3/2018                     X                                                          $233.88
Regional Health Services Inc.                 P.O. Box 382046                                                                        Pittsburgh           PA           15251                        12/18/2018                     X                                                          $104.74
Regional Health Services Inc.                 P.O. Box 382046                                                                        Pittsburgh           PA           15251                         1/17/2019                     X                                                           $30.34
Reqqer, LLC                                   321 Route 59 #356                                                                      Tallman              NY           10982                          3/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                      Tallman              NY           10982                          4/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                      Tallman              NY           10982                          5/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                      Tallman              NY           10982                          6/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                      Tallman              NY           10982                          7/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                      Tallman              NY           10982                          8/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                      Tallman              NY           10982                          9/1/2019                     X                                                           $19.67
Reqqer, LLC                                   321 Route 59 #356                                                                      Tallman              NY           10982                         10/1/2019                     X                                                           $59.00
Rick Bruening                                 3592 State Route 208                                                                   New Wilmington       PA           16142                        10/16/2019                     X                                                          $115.00
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                          New York             NY           10022                         6/14/2019                     X                                                        $2,662.61
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                          New York             NY           10022                         7/10/2019                     X                                                         -$556.34
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                          New York             NY           10022                         7/19/2019                     X                                                          $220.00
Shred-it                                      28883 Network Pl.                                                                      Chicago              NY           60673-1288                    6/15/2019                     X                                                           $56.56
Shred-it                                      28883 Network Pl.                                                                      Chicago              NY           60673-1288                    7/15/2019                     X                                                           $56.79
Shred-it                                      28883 Network Pl.                                                                      Chicago              NY           60673-1288                    8/15/2019                     X                                                           $56.55
Shred-it                                      28883 Network Pl.                                                                      Chicago              NY           60673-1288                    9/15/2019                     X                                                           $60.83
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                         1/31/2018                     X                                                        $1,808.68
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                         2/28/2018                     X                                                        $1,559.04
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                         3/31/2018                     X                                                        $1,725.47
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                         4/30/2018                     X                                                        $1,642.25
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                         5/31/2018                     X                                                        $1,975.11
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                         6/30/2018                     X                                                        $1,728.71
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                         7/31/2018                     X                                                        $2,061.56
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                         8/31/2018                     X                                                        $1,725.47
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                         9/30/2018                     X                                                        $1,725.47
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                        10/31/2018                     X                                                        $1,975.11
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                        11/30/2018                     X                                                        $1,728.71
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                        12/31/2018                     X                                                        $1,811.92
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                         1/31/2019                     X                                                        $1,725.47
SolaMed 02, LLC                               5308-13th Ave.                                                                         Brooklyn             NY           11219                         2/28/2019                     X                                                        $1,226.18
Spectrum                                      P.O. Box 70872                                                                         Charlotte            NC           28272                          8/2/2019                     X                                                        $1,575.82
Spectrum                                      P.O. Box 70872                                                                         Charlotte            NC           28272                          9/2/2019                     X                                                          $525.30
Spectrum                                      P.O. Box 70872                                                                         Charlotte            NC           28272                         10/2/2019                     X                                                          $873.57
Springville Pharmacy Infusion                 15723 Collections Center Dr.                                                           Chicago              IL           60693-0157                    4/30/2017                     X                                                          $630.00
St Vincent Medical Education                  P.O. Box 645712                                                                        Pittsburgh           PA           15264                         3/28/2018                     X                                                           $18.03
St Vincent Medical Education                  P.O. Box 645712                                                                        Pittsburgh           PA           15264                         9/27/2018                     X                                                           $29.05




                                                                                                                8 of 10
                                                                      Case 8-19-76260-ast         Doc 160       Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                                   In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                            Case No. 19-76272
                                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent
                                                                                                                                                                                                 Date Debt was




                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                               Incurred, Basis for
                               Creditor Name                            Address1                                     Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
St. Vincent Health Center                      232 W. 25th St.                                                                        Erie                 PA           16544-0000                   10/18/2014                     X                                                        $1,574.18
St. Vincent Health Center                      232 W. 25th St.                                                                        Erie                 PA           16544-0000                    6/20/2017                     X                                                           $25.08
Superior Auto Supply Inc.                      7580 Main St.                                                                          Westfield            NY           14787                          8/7/2019                     X                                                           $58.94
Sysco Frozen Foods                             24500 Northwest Fwy.                                                                   Cypress              TX           77429                         9/13/2019                     X                                                         $275.99
Sysco Frozen Foods                             24500 Northwest Fwy.                                                                   Cypress              TX           77429                         9/17/2019                     X                                                        $3,945.00
Sysco Frozen Foods                             24500 Northwest Fwy.                                                                   Cypress              TX           77429                         9/21/2019                     X                                                          -$36.49
Sysco Frozen Foods                             24500 Northwest Fwy.                                                                   Cypress              TX           77429                         9/24/2019                     X                                                        $5,939.98
Sysco Frozen Foods                             24500 Northwest Fwy.                                                                   Cypress              TX           77429                        10/10/2019                     X                                                          -$56.78
Sysco Frozen Foods                             800 Allen Street                                                                       Jamestown            NY           14702-0160                    7/23/2019                     X                                                        $4,960.21
Sysco Frozen Foods                             800 Allen Street                                                                       Jamestown            NY           14702-0160                    7/26/2019                     X                                                          -$72.15
Sysco Frozen Foods                             800 Allen Street                                                                       Jamestown            NY           14702-0160                    7/30/2019                     X                                                        $3,949.79
Sysco Frozen Foods                             800 Allen Street                                                                       Jamestown            NY           14702-0160                     8/1/2019                     X                                                           -$8.84
Sysco Frozen Foods                             800 Allen Street                                                                       Jamestown            NY           14702-0160                     8/6/2019                     X                                                        $3,283.27
Sysco Frozen Foods                             800 Allen Street                                                                       Jamestown            NY           14702-0160                    8/13/2019                     X                                                        $4,977.80
Sysco Frozen Foods                             800 Allen Street                                                                       Jamestown            NY           14702-0160                    8/20/2019                     X                                                        $3,543.47
Sysco Frozen Foods                             800 Allen Street                                                                       Jamestown            NY           14702-0160                    8/27/2019                     X                                                        $4,588.29
Sysco Frozen Foods                             800 Allen Street                                                                       Jamestown            NY           14702-0160                    8/29/2019                     X                                                           $20.89
Sysco Frozen Foods                             800 Allen Street                                                                       Jamestown            NY           14702-0160                     9/3/2019                     X                                                        $4,227.68
Sysco Frozen Foods                             800 Allen Street                                                                       Jamestown            NY           14702-0160                     9/4/2019                     X                                                          -$19.52
Sysco Frozen Foods                             800 Allen Street                                                                       Jamestown            NY           14702-0160                     9/5/2019                     X                                                         $153.19
Sysco Frozen Foods                             800 Allen Street                                                                       Jamestown            NY           14702-0160                    9/10/2019                     X                                                        $4,245.73
The Gallery Collection                         Prudent Publishing                                                                     Ridgefield           NJ           07660-0360                    12/5/2017                     X                                                         $255.72
Time Warner                                    P.O. Box 223085                                                                        Pittsburgh           PA           15251-2085                     8/1/2019                     X                                                         $226.17
Time Warner                                    P.O. Box 223085                                                                        Pittsburgh           PA           15251-2085                     9/1/2019                     X                                                           $75.40
Tops Markets                                   6592 Paysphere Circle                                                                  Chicago              IL           60674                         8/31/2019                     X                                                         $296.25
Tops Markets                                   6592 Paysphere Circle                                                                  Chicago              IL           60674                         9/30/2019                     X                                                         $458.59
Tri-State Pain Institute                       2374 Village Common Drive St                                                           Erie                 PA           16506                         11/8/2016                     X                                                         $160.32
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                       Cincinnati           OH           45263                         4/24/2018                     X                                                        $4,100.62
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                       Cincinnati           OH           45263                          5/1/2018                     X                                                        $2,981.25
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                       Cincinnati           OH           45263                          5/7/2018                     X                                                        $1,676.25
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                       Cincinnati           OH           45263                         5/11/2018                     X                                                         $855.00
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                       Cincinnati           OH           45263                         5/15/2018                     X                                                        $2,587.50
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                       Cincinnati           OH           45263                         5/22/2018                     X                                                        $4,410.00
Trustaff Travel Nurses, LLC                    P.O. Box 63-8231                                                                       Cincinnati           OH           45263                         5/29/2018                     X                                                        $1,237.50
Trusted Nurse Staffing, LLC                    Buffalo Station                                                                        Buffalo              NY           14240                          8/1/2018                     X                                                        $1,580.25
Trusted Nurse Staffing, LLC                    Buffalo Station                                                                        Buffalo              NY           14240                          8/8/2018                     X                                                         $322.50
Trusted Nurse Staffing, LLC                    Buffalo Station                                                                        Buffalo              NY           14240                         11/7/2018                     X                                                        $1,333.00
Trusted Nurse Staffing, LLC                    Buffalo Station                                                                        Buffalo              NY           14240                        11/14/2018                     X                                                         $344.00
TwinMed LLC                                    P.O. Box 847340                                                                        Los Angeles          CA           90084                          9/4/2019                     X                                                         $133.17
TwinMed LLC                                    P.O. Box 847340                                                                        Los Angeles          CA           90084                          9/6/2019                     X                                                           $40.36
TwinMed LLC                                    P.O. Box 847340                                                                        Los Angeles          CA           90084                         9/10/2019                     X                                                         $129.45
TwinMed LLC                                    P.O. Box 847340                                                                        Los Angeles          CA           90084                         9/19/2019                     X                                                           $19.88
TwinMed LLC                                    P.O. Box 847340                                                                        Los Angeles          CA           90084                         9/20/2019                     X                                                         $112.23
TwinMed LLC                                    P.O. Box 847340                                                                        Los Angeles          CA           90084                         9/30/2019                     X                                                        $8,358.60
U.S. Department Of Education                   P.O. Box 790356                                                                        St. Louis            MO           63179-0356                    10/5/2019                     X                                                           $63.20
United Refining Company                        P.O. Box 89460                                                                         Cleveland            OH           44101-6460                     8/1/2019                     X                                                         $766.30
United Refining Company                        P.O. Box 89460                                                                         Cleveland            OH           44101-6460                     9/1/2019                     X                                                         $866.79
United Refining Company                        P.O. Box 89460                                                                         Cleveland            OH           44101-6460                    10/1/2019                     X                                                         $288.39
UPMC Chautauqua                                P.O. Box 360938                                                                        Pittsburgh           PA           15251                         7/17/2019                     X                                                           $18.67
Vivial                                         P.O. Box 790250                                                                        St. Louis            MO           63179-0250                     9/2/2019                     X                                                           $66.75
Vivial                                         P.O. Box 790250                                                                        St. Louis            MO           63179-0250                    10/2/2019                     X                                                           $41.75
WCA Services Corporation                       28 Maple Street                                                                        Jamestown            NY           14701                         2/20/2015                     X                                                         $200.00
WCA Services Corporation                       28 Maple Street                                                                        Jamestown            NY           14701                        10/15/2015                     X                                                         $535.05
WCA Services Corporation                       28 Maple Street                                                                        Jamestown            NY           14701                        11/16/2015                     X                                                         $346.81
WCA Services Corporation                       28 Maple Street                                                                        Jamestown            NY           14701                         5/27/2016                     X                                                        $3,175.00
WCA Services Corporation                       28 Maple Street                                                                        Jamestown            NY           14701                        11/12/2017                     X                                                           $44.78
Westfield Memorial Hospital                    189 East Main Street                                                                   Westfield            NY           14787                         3/29/2018                     X                                                         $615.28
Westfield Memorial Hospital                    189 East Main Street                                                                   Westfield            NY           14787                         1/24/2019                     X                                                           $14.94
Westfield Memorial Hospital                    189 East Main Street                                                                   Westfield            NY           14787                          2/7/2019                     X                                                           $14.94
Windstream                                     P.O. Box 9001013                                                                       Louisville           KY           40290-1013                    10/3/2019                     X                                                            $1.71
Windstream                                     P.O. Box 9001908                                                                       Louisville           KY           40290-1908                     9/4/2019                     X                                                            $1.71
Yellow Pages Directory                         1711 Cudaback Ave. # 2754                                                              Niagara Falls        NY           14303                          8/8/2019                     X                                                         $498.81




                                                                                                                 9 of 10
                                                               Case 8-19-76260-ast        Doc 160       Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                           In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                    Case No. 19-76272
                                                                           Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                    Claim subject to offset?
                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                             Contingent
                                                                                                                                                                                         Date Debt was




                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                       Incurred, Basis for
                      Creditor Name                             Address1                                     Address2                  City             State        Zip     Country         Claim                                                                             Total Claim
Yellow Pages United                   Mail Processing Center                                                                  Jacksonville         FL           32240-0038                    6/17/2018                     X                                                          $396.00
Yellow Pages United                   Mail Processing Center                                                                  Jacksonville         FL           32240-0038                   11/29/2018                     X                                                          $396.00
                                                                                                                                                                                                                                             Total:                                $892,237.71




                                                                                                         10 of 10
                     Case 8-19-76260-ast                         Doc 160   Filed 10/16/19         Entered 10/16/19 09:33:37


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Westfield, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76272
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                                          Case 8-19-76260-ast        Doc 160      Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                                                     In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                                              Case No. 19-76272
                                                                                                            Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                                                         Description of Contract or Lease and   Date of Contract or
             Counterparty Name                             Address1                                       Address2                              Address3                        City      State     Zip      Country         Nature of Debtor's Interest        Lease
26 CASS STREET LLC                         C/O THE ARBA GROUP, INC.                    ATTN: IRA SMEDRA                               6380 WILSHIRE BOULEVARD,           LOS ANGELES      CA    90048                  LEASE: BUILDING AND LAND                               6/7/07
                                                                                                                                      SUITE 800
ALL STATE FIRE EQUIPMENT OF WNY LLC        ATTN: GENERAL COUNSEL                       400 MINERAL SPRINGS ROAD                                                          WEST SENECA      NY    14224                  SETTLEMENT AGREEMENT                               3/13/2019
AMERICAN HEALTH TECH INC                   ATTN: GENERAL COUNSEL                       805 SOUTH WHEATLEY STREET                      SUITE 600                          RIDGELAND        MS    39157                  SERVICE CONTRACT                                      6/1/07
ASSOCIATED CLINICAL LABORATORIES           ATTN: GENERAL COUNSEL                       1526 PEACH STREET                                                                 ERIE             PA    16501                  SERVICE CONTRACT                                    6/7/2007
BEILS INFORMATION TECHNOLOGY SYSTEMS                                                                                                                                                                                   SERVICE CONTRACT                                     4/28/19
CORPORATION                                ATTN: GENERAL COUNSEL                       1201 INDIAN CHURCH ROAD                                                           BUFFALO          NY    14224-1383
BILLIT ACCOUNTING & INFORMATION                                                                                                                                                                                        FINANCE AGREEMENT (SECURED
TECHNOLOGY LLC                             ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                                  EAST AURORA      NY    14052                  LENDERS, BONDS, MORTGAGES, ETC.)                      4/1/2019
BILLIT ACCOUNTING & INFORMATION                                                                                                                                                                                        SERVICE CONTRACT                                        6/1/07
TECHNOLOGY LLC                             ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                                  EAST AURORA      NY    14052
BILLIT ACCOUNTING & INFORMATION                                                                                                                                                                                        LICENSING AGREEMENT                                    6/23/07
TECHNOLOGY LLC                             ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                                  EAST AURORA      NY    14052
EHRLICH PEST CONTROL                       ATTN: GENERAL COUNSEL                       PO BOX 13848                                                                      READING          PA    19612-3848             SERVICE CONTRACT                                   11/4/2016
HEALTH SYSTEM SERVICES, LTD                ATTN: ROBERT A. MINICUCCI, SR., PRESIDENT   6867 WILLIAMS ROAD                                                                NIAGARA FALLS    NY    14304                  SERVICE CONTRACT                                      4/4/16
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER          NY    14680                  SERVICE CONTRACT                                      6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER          NY    14680                  SERVICE CONTRACT                                      6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER          NY    14680                  SERVICE CONTRACT                                      6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER          NY    14680                  SERVICE CONTRACT                                      6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER          NY    14680                  SERVICE CONTRACT                                      6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER          NY    14680                  SERVICE CONTRACT                                      6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER          NY    14680                  SERVICE CONTRACT                                      6/1/17
INTEGRA SCRIPTS LLC                        ATTN: GENERAL COUNSEL                       160 AIRPORT ROAD                                                                  LAKEWOOD         NJ    08701                  SOFTWARE LICENSING AGREEMENT                        8/7/2017
                                                                                                                                                                                                                       FINANCE AGREEMENT (SECURED
ISRAEL SHERMAN                             C/O ABSOLUT FACILITIES MANAGEMENT, LLC      255 WARNER AVENUE                                                                 ROSLYN HEIGHTS   NY    11577                  LENDERS, BONDS, MORTGAGES, ETC.)                      4/1/2019
                                                                                                                                                                                                                       FINANCE AGREEMENT (SECURED
MEDLINE INDUSTRIES INC                     ATTN: GENERAL COUNSEL                       3 FINGER LAKES DRIVE                                                              NORTHFIELD       IL    60093                  LENDERS, BONDS, MORTGAGES, ETC.)                   8/10/2018
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK        NY    11374                  SERVICE CONTRACT                                     5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK        NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK        NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK        NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK        NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK        NY    11374                  SERVICE CONTRACT                                       5/15/17
D/B/A FIDELIS CARE NEW YORK
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                PALM CITY        FL    34990                  LICENSING AGREEMENT                                     2/1/16
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                PALM CITY        FL    34990                  LICENSING AGREEMENT                                    2/11/16
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                PALM CITY        FL    34990                  LICENSING AGREEMENT                                    2/13/16
ORKIN COMMERCIAL SERVICES                  ATTN: GENERAL COUNSEL                       205 SUMMIT POINT DRIVE                         SUITE 3B                           HENRIETTA        NY    14467-9631             PEST CONTROL SERVICE AGREEMENT
PATIENT 1103                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      10/4/2019
PATIENT 2648                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      2/1/2018
PATIENT 2744                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      9/5/2019
PATIENT 3221.1                             ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      7/17/2018
PATIENT 4034                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      10/24/2018
PATIENT 4057                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      12/13/2017
PATIENT 4079                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      12/13/2016
PATIENT 4081                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      9/23/2019
PATIENT 4088                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      4/1/2019
PATIENT 4109                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      9/27/2019
PATIENT 4127                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      8/26/2019
PATIENT 4129                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      11/30/2018
PATIENT 4133                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      9/4/2018
PATIENT 4194.1                             ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      4/4/2019
PATIENT 4264                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      11/8/2016
PATIENT 4280                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      9/18/2018
PATIENT 4320                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      12/7/2018
PATIENT 4344                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      11/11/2017
PATIENT 4365                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      10/17/2017
PATIENT 4422                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      4/1/2019
PATIENT 4430                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      1/16/2019
PATIENT 4466                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      11/2/2016
PATIENT 4520                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      9/24/2019
PATIENT 4526                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      11/3/2018
PATIENT 4534                               ADDRESS ON FILE                                                                                                                                                             ADMISSION AGREEMENT                      11/27/2017




                                                                                                                                    1 of 3
                                                                Case 8-19-76260-ast     Doc 160       Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                         In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                  Case No. 19-76272
                                                                                Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                 Description of Contract or Lease and   Date of Contract or
               Counterparty Name                     Address1               Address2                                   Address3                  City   State   Zip   Country        Nature of Debtor's Interest        Lease
PATIENT 4549                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     7/20/2018
PATIENT 4658                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     11/24/2016
PATIENT 5091                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     6/8/2016
PATIENT 5092                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     5/11/2016
PATIENT 5093                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/11/2019
PATIENT 5094                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     11/21/2016
PATIENT 5095                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     3/20/2015
PATIENT 5096                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     3/8/2019
PATIENT 5097                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/13/2019
PATIENT 5098                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/14/2016
PATIENT 5099                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     11/22/2017
PATIENT 5100                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     10/2/2019
PATIENT 5101                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     11/30/2018
PATIENT 5102                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     11/30/2018
PATIENT 5103                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     11/30/2018
PATIENT 5104                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     10/9/2018
PATIENT 5105                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     5/15/2019
PATIENT 5106                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     6/13/2019
PATIENT 5107                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     3/18/2019
PATIENT 5108                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     3/28/2012
PATIENT 5109                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     3/28/2012
PATIENT 5110                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     11/14/2017
PATIENT 5111                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     3/30/2018
PATIENT 5112                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     10/25/2017
PATIENT 5113                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     12/18/2018
PATIENT 5114                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     11/3/2015
PATIENT 5115                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     8/13/2015
PATIENT 5116                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     3/16/2017
PATIENT 5117                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     7/23/2018
PATIENT 5118                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/27/2016
PATIENT 5119                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     3/22/2016
PATIENT 5120                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     5/4/2015
PATIENT 5121                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     11/22/2017
PATIENT 5122                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/18/2019
PATIENT 5123                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     6/19/2019
PATIENT 5124                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/19/2019
PATIENT 5125                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     8/5/2019
PATIENT 5126                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     7/29/2015
PATIENT 5127                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     11/25/2009
PATIENT 5128                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     11/25/2009
PATIENT 5129                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     10/2/2017
PATIENT 5130                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     1/29/2019
PATIENT 5131                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     10/4/2019
PATIENT 5132                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/19/2019
PATIENT 5133                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     1/11/2019
PATIENT 5134                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     10/1/2019
PATIENT 5135                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     1/31/2018
PATIENT 5136                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     12/12/2016
PATIENT 5137                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/27/2019
PATIENT 5138                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     8/8/2018
PATIENT 5139                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/17/2019
PATIENT 5140                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/17/2019
PATIENT 5141                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     1/11/2019
PATIENT 5142                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     1/31/2018
PATIENT 5143                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     4/19/2019
PATIENT 5144                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     11/21/2011
PATIENT 5145                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     10/18/2016
PATIENT 5146                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/19/2019
PATIENT 5147                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     5/29/2015
PATIENT 5148                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     4/1/2009
PATIENT 5149                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     10/16/2017
PATIENT 5150                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     1/24/2018
PATIENT 5151                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/26/2019
PATIENT 5152                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     12/19/2012
PATIENT 5153                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/23/2019
PATIENT 5154                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     7/12/2017
PATIENT 5155                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     8/29/2019
PATIENT 5156                       ADDRESS ON FILE                                                                                                                              ADMISSION AGREEMENT                     9/25/2019




                                                                                                        2 of 3
                                                                         Case 8-19-76260-ast      Doc 160       Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                                   In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                            Case No. 19-76272
                                                                                          Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                                    Description of Contract or Lease and   Date of Contract or
             Counterparty Name                      Address1                          Address2                                   Address3                    City    State       Zip    Country         Nature of Debtor's Interest        Lease
PATIENT 5157                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      6/17/2016
PATIENT 5158                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      7/3/2017
PATIENT 5159                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      10/4/2019
PATIENT 5160                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      3/16/2018
PATIENT 5161                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      8/12/2016
PATIENT 5162                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      5/10/2018
PATIENT 5163                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      1/26/2018
PATIENT 5164                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      1/15/2018
PATIENT 5165                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      12/19/2018
PATIENT 5166                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      9/11/2019
PATIENT 5167                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      2/20/2012
PATIENT 5168                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      10/4/2019
PATIENT 5169                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      12/6/2017
PATIENT 5170                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      8/26/2019
PATIENT 5171                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      9/19/2019
PATIENT 5172                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      10/7/2019
PATIENT 5173                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      2/14/2017
PATIENT 5174                        ADDRESS ON FILE                                                                                                                                               ADMISSION AGREEMENT                      1/15/2019
PREVENTIVE DIAGNOSTICS INC          ATTN: GENERAL COUNSEL             544 PARK AVENUE                                                                  BROOKLYN      NY      11205                SERVICE CONTRACT                                      7/25/12
THE PARK ASSOCIATES INC             ATTN: GENERAL COUNSEL             1181 QUAKER ROAD                                                                 EAST AURORA   NY      14052                LICENSING AGREEMENT                                   6/23/07
TIME WARNER CABLE ENTERPRISES LLC   ATTN: GENERAL COUNSEL             2620 WEST HENRIETTA ROAD                                                         ROCHESTER     NY      14623                SERVICE AND MARKETING AGREEMENT                       7/15/16
                                                                                                                                                                                                  FOR 26 CASS STREET
TIME WARNER CABLE ENTERPRISES LLC   ATTN: GENERAL COUNSEL             2620 WEST HENRIETTA ROAD                                                         ROCHESTER     NY      14623                EASEMENT AND MEMORANDUM OF                           7/15/16
                                                                                                                                                                                                  AGREEMENT FOR 26 CASS STREET
                                                                                                                                                                                                  FINANCE AGREEMENT (SECURED
TRUSTAFF TRAVEL NURSES LLC          C/O THOMAS AND THOMAS ATTORNEYS   ATTN: GENERAL COUNSEL                         2323 PARK AVENUE                   CINCINNATI    OH      45206                LENDERS, BONDS, MORTGAGES, ETC.)                    4/1/2019
WESCOM SOLUTIONS INC                ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                          UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA     SERVICE CONTRACT                                     9/13/15
WESCOM SOLUTIONS INC                ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                          UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA     SERVICE CONTRACT                                     9/13/15
WESCOM SOLUTIONS INC                ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                          UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA     SERVICE CONTRACT                                     9/13/15
WESCOM SOLUTIONS INC                ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                          UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA     SERVICE CONTRACT                                     9/13/15
WESCOM SOLUTIONS INC                ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                          UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA     SERVICE CONTRACT                                     7/29/15
WESCOM SOLUTIONS INC                ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                          UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA     SERVICE CONTRACT                                    11/12/15
WESCOM SOLUTIONS INC                ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                          UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA     SERVICE CONTRACT                                    12/30/15
WESCOM SOLUTIONS INC D/B/A                                                                                                                                                                        SERVICE CONTRACT                                     9/13/15
POINTCLICKCARE                      ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                          UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA
WESCOM SOLUTIONS INC D/B/A                                                                                                                                                                        SERVICE CONTRACT                                     9/13/15
POINTCLICKCARE                      ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                          UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA
WESCOM SOLUTIONS INC. DBA AS                                                                                                                                                                      SERVICE CONTRACT                                     1/28/15
POINTCLICKCARE                      ATTN: GENERAL COUNSEL             6975 CREDITVIEW ROAD                          UNIT 4                             MISSISSAUGA   ON      L5N 8E9    CANADA
ZOLL SERVICES LLC                   ATTN: GENERAL COUNSEL             121 GAMMA DRIVE                                                                  PITTSBURGH    PA      15238-2919           SERVICE CONTRACT                                     5/23/18




                                                                                                                  3 of 3
                     Case 8-19-76260-ast                         Doc 160   Filed 10/16/19      Entered 10/16/19 09:33:37


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Westfield, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76272
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      See Schedule H                                                                                                         D
             Attachment                                                                                                             E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                                                     Case 8-19-76260-ast        Doc 160     Filed 10/16/19      Entered 10/16/19 09:33:37


                                                                                               In re Absolut Center for Nursing and Rehabilitation at Westfield, LLC
                                                                                                                        Case No. 19-76272
                                                                                                                      Schedule H: CoDebtors




                             Name of Codebtor                              Address1              Address2           Address3     Address4         City         State        Zip     Country               Name of Creditor                Applicable Schedules (D, E/F, G)
Absolut at Orchard Brooke, LLC                                       2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut at Orchard Brooke, LLC                                       6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC    2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC    6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Gasport, LLC        2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Gasport, LLC        6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC   2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC   6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   Chip Woelper         1422 Clarkview Road                               Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0014   D
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   2 Bergen Turnpike                                                      Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   6300 Wilshire Blvd   Suite 1800                                        Los Angeles       CA       90048                  The ARBA Group, Inc.                    D




                                                                                                                               1 of 1
                    Case 8-19-76260-ast                Doc 160          Filed 10/16/19           Entered 10/16/19 09:33:37




Fill in this information to identify the case:

Debtor name         Absolut Center for Nursing and Rehabilitation at Westfield, LLC

United States Bankruptcy Court for the:     EASTERN DISTRICT OF NEW YORK

Case number (if known)     19-76272
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       October 16, 2019                X /s/ Michael Wyse
                                                           Signature of individual signing on behalf of debtor

                                                            Michael Wyse
                                                            Printed name

                                                            Chief Restructuring Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
